EXHIBIT 10-1

The Procter & Gamble 2009 Stock and Incentive Compensation Plan



--------------------------------------------------------------------------------

LOGO [g80404g15w26.jpg]

 

    The Procter & Gamble Company    

Executive Offices

1 Procter & Gamble Plaza

Cincinnati, OH 45202-3315

www.pg.com

  October 13, 2009  

 

To: Participants in The Procter & Gamble 2009 Stock and Incentive Compensation
Plan

This document provides a copy of The Procter & Gamble 2009 Stock and Incentive
Compensation Plan followed by important Additional Information. Please save this
with your stock option materials.

 

Very truly yours,   

Steven W. Jemison

Secretary

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

LOGO [g80404g38e41.jpg]    R e w a r d s  o f  L e a d e r s h i p



--------------------------------------------------------------------------------

The Procter & Gamble 2009 Stock and Incentive Compensation Plan

ARTICLE A — Purpose.

The purposes of The Procter & Gamble 2009 Stock and Incentive Compensation Plan
(the “Plan”) are to strengthen the alignment of interests between those
employees of The Procter & Gamble Company (the “Company”) and its subsidiaries
who are largely responsible for the success of the business (the “Participants”)
and the Company’s shareholders through ownership behavior and the increased
ownership of shares of the Company’s common stock (the “Common Stock”), and to
encourage the Participants to remain in the employ of the Company and its
subsidiaries. This will be accomplished through the granting of options to
purchase shares of Common Stock, the granting of performance related awards, the
payment of a portion of the Participants’ remuneration in shares of Common
Stock, the granting of deferred awards related to the increase in the price of
Common Stock, and the granting of restricted stock units (“RSUs”) or other
awards that are related to the price of Common Stock.

ARTICLE B — Administration.

1. The Plan shall be administered by the Compensation & Leadership Development
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”), or such other committee as may be designated by the Board. The
Committee shall consist of not fewer than three (3) members of the Board who are
“Non-Employee Directors” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “1934 Act”) to be appointed by the Board from time
to time and to serve at the discretion of the Board. They shall also have been
deemed independent by the Board under the Company’s independence guidelines and
the applicable national securities exchange which serves as the principal
trading market for the Common Stock. The Committee may establish such
regulations, provisions, and procedures within the terms of the Plan as, in its
opinion, may be advisable for the administration and operation of the Plan, and
may designate the Secretary of the Company or other employees of the Company to
assist the Committee in the administration and operation of the Plan and may
grant authority to such persons to execute documents on behalf of the Committee.
The Committee shall report on the administration of the Plan as requested by the
Board.

2. Subject to the express provisions of the Plan, the Committee shall have
authority: to grant nonstatutory and incentive stock options; to grant stock
appreciation rights either freestanding or in tandem with simultaneously granted
stock options; to grant Performance Awards (as defined in Article J); to award a
portion of a Participant’s remuneration in shares of Common Stock subject to
such conditions or restrictions, if any, as the Committee may determine; to
award RSUs or other awards that are related to the price of Common Stock; to
determine all the terms and provisions of the respective stock option, stock
appreciation right, stock award, RSU, or other award agreements including
setting the dates when each stock option or stock appreciation right or part
thereof may be exercised and determining the conditions and restrictions, if
any, of any shares of Common Stock acquired through the exercise of any stock
option; to provide for special terms for any stock options, stock appreciation
rights, stock awards, RSUs or other awards granted to Participants who are
foreign nationals or who are employed by the Company or any of its subsidiaries
outside of the United States of America in order to fairly accommodate for
differences in local law, tax policy or custom and to approve such supplements
to or amendments, restatements or alternative versions of the Plan as the
Committee may consider necessary or appropriate for such purposes (without
affecting the terms of the Plan for any other purpose); and to make all other
determinations it deems necessary or advisable for administering the Plan. In
addition, at the time of grant the Committee shall have the further authority
to:

(a) waive the provisions of Article F, Paragraph 1(a), 1(b) and 1(c);



--------------------------------------------------------------------------------

(b) waive the provisions of Article G, Paragraph 9(a) and 9(b); and

(c) impose conditions in lieu of those set forth in Article G, Paragraphs 7, 8,
9 and 11 for nonstatutory stock options, incentive stock options and stock
appreciation rights which do not increase or extend the rights of the
Participant.

ARTICLE C — Participation.

The Committee shall select as Participants those employees of the Company and
its subsidiaries who, in the opinion of the Committee, have demonstrated a
capacity for contributing in a substantial manner to the success of such
companies.

ARTICLE D — Limitation on Number of Shares Available Under the Plan.

1. Unless otherwise authorized by the shareholders, or as provided in this
Article D or Article K of the Plan, the maximum aggregate number of shares
available for award under the Plan shall be the sum of:

(a) 160,000,000 new shares; and

(b) the shares previously authorized but not awarded under The Procter & Gamble
2001 Stock and Incentive Compensation Plan and The Gillette Company 2004
Long-Term Incentive Plan, in each case, as of the date on which the Plan is
approved by shareholders (e.g., approximately 181,113,260 shares in total).

2. In addition to the shares authorized for award by Paragraph 1 of this Article
D, any shares awarded under the Plan, or any of the following plans, that
terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of shares, are settled in cash in lieu of shares, or are exchanged with
the Committee’s permission prior to the issuance of shares, for awards not
involving shares, shall be available for award under the Plan:

(a) The Procter & Gamble 1992 Stock Plan;

(b) The Procter & Gamble 1992 Stock Plan (Belgian Version);

(c) The Procter & Gamble Future Shares Plan;

(d) The Procter & Gamble 2001 Stock and Incentive Compensation Plan;

(e) The Gillette Company 1971 Stock Option Plan; and

(f) The Gillette Company 2004 Long-Term Incentive Plan.

Any shares that become available for award under this Article D, Paragraph 2
shall be added back to the aggregate shares available using the ratio set forth
in Article D, Paragraphs 3(a) and 3(b) below (e.g., one for one for stock
options and stock appreciation rights and 2.88 shares for each share awarded for
all other awards).

3. Solely for purposes of calculating the number of shares remaining available
for grant under this Article D:

(a) all stock options and stock appreciation rights awards shall be counted on a
one for one basis;

(b) all full value awards under the Plan to be settled in shares shall be
counted as 2.88 shares for each share awarded;

(c) except as otherwise noted in this Article D, Paragraph 4 below, only shares
issued by the Company shall be counted against the number of shares available;
and



--------------------------------------------------------------------------------

(d) “shares issued” shall include all shares delivered pursuant to the Plan, all
shares tendered, exchanged or withheld to cover option costs and/or taxes, and
all shares underlying an award of stock appreciation rights once such stock
appreciation rights are exercised.

4. Shares that were subject to a stock option or stock-settled stock
appreciation right and were not issued upon the net settlement or net exercise
of such stock option or stock appreciation right may not again be made available
for issuance under the Plan.

5. Notwithstanding anything to the contrary contained herein, shares reacquired
by the Company on the open market or otherwise using cash proceeds from the
exercise of stock options shall not be added to the shares available for award
under Article D, Paragraph 1 above.

6. Subject to the provisions of Article K and Article L, and notwithstanding
anything else herein to the contrary, without affecting the number of shares
reserved or available hereunder the Committee may authorize the issuance or
assumption of benefits under the Plan in connection with any merger,
consolidation acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
rules under Sections 162(m), 409A, 422 and 424 of the Internal Revenue Code
(“Code”) as and where applicable.

ARTICLE E — Shares Subject to Use Under the Plan.

1. The shares to be delivered by the Company upon exercise of stock options or
stock appreciation rights shall be determined by the Committee and may consist,
in whole or in part, of authorized but unissued shares or treasury shares. In
the case of redemption of stock appreciation rights by one of the Company’s
subsidiaries, such shares shall be shares acquired by that subsidiary.

2. For purposes of the Plan, restricted or unrestricted stock awarded or issued
following settlement of RSUs under the terms of the Plan shall be authorized but
unissued shares, treasury shares, or shares acquired in the open market by the
Company or a subsidiary, as determined by the Committee.

ARTICLE F — Restrictions & Covenants.

1. In addition to such other conditions as may be established by the Committee,
in consideration of the granting of an award under the terms of the Plan, each
Participant agrees as follows:

(a) The right to exercise any stock option or stock appreciation right shall be
conditional upon certification by the Participant at time of exercise that the
Participant intends to remain in the employ of the Company or one of its
subsidiaries for at least one (1) year following the date of the exercise of the
stock option or stock appreciation right (provided that termination of
employment due to Retirement or Special Separation shall not constitute a breach
of such certification).

(b) In order to better protect the goodwill of the Company and its subsidiaries
and to prevent the disclosure of the Company’s or its subsidiaries’ trade
secrets and confidential information and thereby help ensure the long-term
success of the business, the Participant, without prior written consent of the
Company, will not engage in any activity or provide any services, whether as a
director, manager, supervisor, employee, adviser, consultant or otherwise, for a
period of three (3) years following the date of the Participant’s termination of
employment with the Company, in connection with the manufacture, development,
advertising, promotion, or sale of any product which is the same as or similar
to or competitive with any products of the Company or its subsidiaries
(including both existing products as well as products known to the Participant,
as a consequence of the Participant’s employment with the Company or one of its
subsidiaries, to be in development):

(i) with respect to which the Participant’s work has been directly concerned at
any time during the two (2) years preceding termination of employment with the
Company or one of its subsidiaries or



--------------------------------------------------------------------------------

(ii) with respect to which during that period of time the Participant, as a
consequence of the Participant’s job performance and duties, acquired knowledge
of trade secrets or other confidential information of the Company or its
subsidiaries.

For purposes of this Paragraph (b), it shall be conclusively presumed that
Participants have knowledge of information they were directly exposed to through
actual receipt or review of memos or documents containing such information, or
through actual attendance at meetings at which such information was discussed or
disclosed.

(c) To better protect the Company’s investment in its employees and to ensure
the long-term success of the business, the Participant, without prior written
consent of the Company, will not attempt directly or indirectly to induce any
employee of the Company or its affiliates or subsidiaries to be employed or
perform services elsewhere or attempt directly or indirectly to solicit the
trade or business of any current or prospective customer, supplier or partner of
the Company or its affiliates or subsidiaries.

(d) Because a main purpose of the Plan is to strengthen the alignment of
interests between employees of the Company (including all affiliates and
subsidiaries) and its shareholders to ensure the continued success of the
Company, the Participant will not take any action that is significantly contrary
to the best interests of the Company or its affiliates or subsidiaries. For
purposes of this paragraph, an action taken “significantly contrary to the best
interests of the Company or its affiliates or subsidiaries” includes without
limitation any action taken or threatened by the Participant that the Committee
determines has, or is reasonably likely to have, a significant adverse impact on
the reputation, goodwill, stability, operation, personnel retention and
management, or business of the Company or any affiliate or subsidiary.

(e) The provisions of this Article F are not in lieu of, but are in addition to
the continuing obligation of the Participant (which Participant acknowledges by
accepting any award under the Plan) to not use or disclose the Company’s or its
subsidiaries’ trade secrets and confidential information known to the
Participant until any particular trade secret or confidential information
becomes generally known (through no fault of the Participant), whereupon the
restriction on use and disclosure shall cease as to that item. Information
regarding products in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company or one
of its subsidiaries is considering for broader use, shall not be deemed
generally known until such broader use is actually commercially implemented. As
used in this Article F, “generally known” means known throughout the domestic U.
S. industry or, in the case of Participants who have job responsibilities
outside of the United States, the appropriate foreign country or countries’
industry.

(f) By acceptance of any award granted under the terms of the Plan, the
Participant acknowledges that if the Participant were, without authority, to use
or disclose the Company’s or any of its affiliates’ or subsidiaries’ trade
secrets or confidential information or threaten to do so, the Company or one of
its subsidiaries would be entitled to injunctive and other appropriate relief to
prevent the Participant from doing so. The Participant acknowledges that the
harm caused to the Company by the breach or anticipated breach of this Article F
is by its nature irreparable because, among other things, it is not readily
susceptible of proof as to the monetary harm that would ensue. The Participant
consents that any interim or final equitable relief entered by a court of
competent jurisdiction shall, at the request of the Company or one of its
subsidiaries, be entered on consent and enforced by any court having
jurisdiction over the Participant, without prejudice to any rights either party
may have to appeal from the proceedings which resulted in any grant of such
relief.



--------------------------------------------------------------------------------

(g) If any of the provisions contained in this Article F shall for any reason,
whether by application of existing law or law which may develop after the
Participant’s acceptance of an award under the Plan be determined by a court of
competent jurisdiction to be overly broad as to scope of activity, duration, or
territory, the Participant agrees to join the Company or any of its subsidiaries
in requesting such court to construe such provision by limiting or reducing it
so as to be enforceable to the extent compatible with then applicable law. If
any one or more of the terms, provisions, covenants, or restrictions of this
Article F shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants, and restrictions of this Article F shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated.

2. The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred awards at any time if the Participant
is not in compliance with all terms and conditions set forth in the Plan. By
acceptance of any award granted under the terms of the Plan, Participant
acknowledges that the remedies outlined in this Paragraph 2 and in Paragraph 3
below are in addition to any remedy the Company or any affiliate or subsidiary
may have at law or in equity, including without limitation injunctive and other
appropriate relief.

3. Upon exercise, payment or delivery of an award, the Participant shall certify
in a manner acceptable to the Company that he or she has complied with the terms
and conditions of the Plan. In the event a Participant fails to comply with any
provision in this Article F, the Participant shall repay to the Company the net
proceeds of any exercises, payments or deliveries of awards which occur at any
time after the earlier of the following two dates: (a) the date three years
immediately preceding any such violation; or (b) the date 6 months prior to the
Participant’s termination of employment with the Company. The Participant shall
repay to the Company the net proceeds in such manner and on such terms and
conditions as may be required by the Company, and the Company shall be entitled
to set-off against the amount of any such net proceeds any amount owed to the
Participant by the Company, to the extent that such set-off is not inconsistent
with Section 409A of the Code. For purposes of this paragraph, net proceeds
shall mean (1) for each stock option or stock appreciation right exercise, the
difference between the exercise price and the greater of (i) the price of Common
Stock on the date of exercise or (ii) the amount realized upon the disposition
of the underlying shares, less any applicable taxes withheld by the Company;
(2) for RSUs, the greater of (i) the number of net shares delivered to
Participant multiplied by the closing price of Common Stock on the date of
delivery or (ii) the amount realized upon the disposition of the number of net
shares delivered, less any applicable taxes withheld by the Company; and (3) for
restricted stock, the greater of (i) the number of net shares retained by, or
delivered to, Participant after any restrictions lapse multiplied by the closing
price of Common Stock on the date the restrictions lapse or (ii) the amount
realized upon the disposition of the number of net shares delivered, less any
applicable taxes withheld by the Company.

4. The fact that a Participant has been granted an award under the Plan shall
not limit the right of the employer to terminate the Participant’s employment at
any time.

5. The Company reserves the right from time to time to suspend the exercise of
any stock option or stock appreciation right, the delivery of any shares or the
settlement of any RSUs, where such suspension is deemed by the Company as
necessary or appropriate for corporate purposes. No such suspension shall extend
the life of the stock option or stock appreciation right beyond its expiration
date, and in no event will there be a suspension in the five (5) calendar days
immediately preceding the expiration date.

6. The Committee may require any Participant to accept any award under the Plan
and/or to exercise any stock options or stock appreciation rights by means of
electronic signature.



--------------------------------------------------------------------------------

ARTICLE G — Stock Options and Stock Appreciation Rights.

1. All stock options and stock appreciation rights granted hereunder shall have
a maximum life of no more than ten (10) years from the date of grant.

2. No stock options or stock appreciation rights shall be exercisable within one
(1) year from their date of grant, except in the case of the death of the
Participant.

3. The exercise price for all stock options and stock appreciation rights shall
be established by the Committee at the time of their grant and shall be not less
than one hundred percent (100%) of the fair market value of the Common Stock on
the date of grant.

4. The maximum number of shares with respect to which stock options or stock
appreciation rights may be granted to any Participant in any calendar year shall
not exceed 2,000,000 shares.

5. If the Committee grants incentive stock options, all such stock options shall
contain such provisions as permit them to qualify as “incentive stock options”
within the meaning of Section 422 of the Code, as may be amended from time to
time.

6. The maximum number of shares that may be issued as incentive stock options
under the Plan shall be the aggregate number of shares available for award under
Article D. The aggregate fair market value (determined at the time when the
incentive stock option is exercisable for the first time by a Participant during
any calendar year) of the shares for which any Participant may be granted
incentive stock options under the Plan and all other stock option plans of the
Company and its subsidiaries in any calendar year shall not exceed $100,000 (or
such other amount as reflected in the limits imposed by Section 422(d) of the
Code, as it may be amended from time to time).

7. Unless a transfer has been duly authorized by the Committee pursuant to
Article G, Paragraph 8 below, during the lifetime of the Participant, stock
options and stock appreciation rights may be exercised only by the Participant
personally, or, in the event of the legal incompetence of the Participant, by
the Participant’s duly appointed legal guardian and are not transferable other
than by will or by the laws of descent and distribution. For the purpose of
exercising stock options or stock appreciation rights after the death of the
Participant:

(a) the persons to whom the stock options or stock appreciation rights have been
transferred by will or the laws of descent and distribution shall have the
privilege of exercising remaining stock options, stock appreciation rights or
parts thereof, whether or not exercisable on the date of death of such
Participant, at any time prior to the expiration date of the stock options or
stock appreciation rights; and

(b) the duly appointed executors and administrators of the estate of the
deceased Participant shall have the same rights and obligations with respect to
the stock options and stock appreciation rights as legatees or distributees
would have after distribution to them from the Participant’s estate.

8. The Committee may authorize the transfer of stock options and stock
appreciation rights upon such terms and conditions as the Committee may require;
provided, however, that no stock option or stock appreciation right may be sold
by a Participant without shareholder approval. Such transfer shall become
effective only upon the Committee’s complete satisfaction that the proposed
transferee has strictly complied with such terms and conditions, and both the
original Participant and the transferee shall be subject to the same terms and
conditions hereunder as the original Participant.



--------------------------------------------------------------------------------

9. In the event that a Participant ceases to be an employee of the Company or
any of its subsidiaries while holding an unexercised stock option or stock
appreciation right:

(a) Any unexercisable portions thereof are then void, except in the case of:
(1) death of the Participant; (2) Retirement or Special Separation that occurs
more than six months from the date the options were granted; or (3) any option
as to which the Committee has waived, at the time of grant, the provisions of
this Article G, Paragraph 9(a).

(b) Any exercisable portions thereof are then void, except in the case of:
(1) death of the Participant; (2) Retirement or Special Separation; or (3) any
option as to which the Committee has waived, at the time of grant, the
provisions of this Article G, Paragraph 9(b).

The definitions of “Special Separation” and “Retirement” are set forth in
Article L, Paragraphs 5 and 6 of the Plan, respectively.

10. For purposes of this Article G, Paragraph 10 of the Plan, an employee on a
leave of absence shall not be deemed to have “ceased to be an employee of the
Company or any of its subsidiaries” during that time. Leave of absence means any
period of time away from work granted to any employee by his or her employer
because of illness, injury, or other reasons satisfactory to the employer.

11. Upon the exercise of stock appreciation rights, the Participant shall be
entitled to receive a redemption differential for each such stock appreciation
right which shall be the difference between the then fair market value of one
share of Common Stock and the exercise price of one stock appreciation right
then being exercised. In the case of the redemption of stock appreciation rights
by a subsidiary of the Company not located in the United States, the redemption
differential shall be calculated in United States dollars and converted to the
appropriate local currency on the exercise date. As determined by the Committee,
the redemption differential may be paid in cash, Common Stock to be valued at
its fair market value on the date of exercise, any other mode of payment deemed
appropriate by the Committee or any combination thereof.

12. With respect to stock options granted in tandem with stock appreciation
rights, the exercise of either such stock options or such stock appreciation
rights will result in the simultaneous cancellation of the same number of tandem
stock appreciation rights or stock options, as the case may be.

13. Except as permitted by Article K or as otherwise authorized by shareholders,
no stock option or stock appreciation right shall be amended to reduce the
exercise price or cancelled in exchange for cash, other awards or stock options
or stock appreciation rights having a lower exercise price without the prior
approval of the shareholders of the Company. This Article G, Paragraph 13 is
intended to prohibit the re-pricing of “underwater” stock options and stock
appreciation rights and shall not be construed to prohibit the adjustments
permitted under Article K of the Plan.

14. No dividends or dividend equivalents shall be awarded under the Plan for any
stock options or stock appreciation rights.

ARTICLE H — Payment for Stock Options and Tax Withholding for All Awards.

Upon the exercise of a stock option, payment in full of the exercise price shall
be made by the Participant. As determined by the Committee, the stock option
exercise price may be paid by the Participant either in cash, shares of Common
Stock valued at their fair market value on the date of exercise, a combination
thereof, or such other method as determined by the Committee. In addition to
payment of the exercise price, the Committee may authorize the Company to charge
a reasonable administrative fee for the exercise of any stock option.
Furthermore, to the extent the Company is required to withhold federal, state,
local or foreign taxes in connection with any Participant’s stock option or
stock appreciation right exercise or the lapse of restrictions on, or delivery
of shares pursuant to, any



--------------------------------------------------------------------------------

Participant’s award of shares of Common Stock or RSUs, the Committee may require
the Participant to make such arrangements as the Company may deem necessary for
the payment of such taxes required to be withheld (including, without
limitation, relinquishment of a portion of such stock options, the proceeds
received by the Participant in a simultaneous exercise and sale of stock during
a “cashless” exercise, or the RSUs or shares of Common Stock subject to such
restrictions). Notwithstanding any action taken by the Company with respect to
any income tax, social insurance, payroll tax, or other tax, the acceptance of
an award under the Plan represents the Participant’s acknowledgement that the
ultimate liability for any such tax owed by the Participant is and remains the
Participant’s responsibility, and that the Company makes no representations
about the tax treatment of any award, and does not commit to structure any
aspect of the award to reduce or eliminate a Participant’s tax liability. In no
event, however, shall the Committee be permitted to require payment from a
Participant in excess of the maximum required tax withholding rates.

ARTICLE I — Grant of Unrestricted Stock, Restricted Stock or RSUs.

The Committee may grant Common Stock or RSUs to Participants under the Plan
subject to such conditions or restrictions, if any, as the Committee may
determine. Unless the grant materials for an award made under this Article I,
including any statements of terms and conditions accompanying such award, state
specifically to the contrary, the restrictions and covenants set forth in
Article F shall apply to all such awards.

ARTICLE J — Performance Related Awards.

1. The Committee, in its discretion, may establish performance goals for
selected Participants and authorize the granting of cash, stock options, stock
appreciation rights, Common Stock, RSUs or other awards that are related to the
price of Common Stock, other property, or any combination thereof (“Performance
Awards”) to such Participants upon achievement of such established performance
goals during a specified time period (the “Performance Period”). The Committee,
in its discretion, shall determine the Participants eligible for Performance
Awards, the performance goals to be achieved during each Performance Period, the
amount of any Performance Awards to be paid, and the method of payment for any
Performance Awards. Performance Awards may be granted either alone or in
addition to other grants made under the Plan.

2. Notwithstanding the foregoing, any Performance Awards granted under this
Article to any Participant subject to the restrictions set forth in
Section 162(m) of the Code, other than stock options and stock appreciation
rights that would otherwise qualify as performance-based compensation under
Section 162(m) without the restrictions of this Article J, Paragraph 2, shall
comply with all of the following requirements:

(a) Each award shall specify the specific performance objectives (the
“Performance Objectives”) which, if achieved, will result in payment of the
Performance Award. The Performance Objectives may be described in terms of
Company-wide objectives that are related to the individual Participant or
objectives that are related to a subsidiary, division, department, region,
function or business unit of the Company in which the Participant is employed,
and may consist of one or more or any combination of the following criteria:
stock price, market share, sales revenue, organic sales growth, cash flow, cash
flow efficiency, earnings per share, return on equity, total shareholder return,
gross margin, stock price growth measures, operating total shareholder return,
net earnings or net income (before or after taxes), return on assets or capital,
earnings (before or after interest, taxes, depreciation and/or amortization),
operating income, operating margin, acquisition integration metrics, economic
value added, and/or costs. The Performance Objectives may be made relative to
the performance of other corporations. While the Committee may, in its
discretion, change or modify the performance criteria used to calculate a
Performance Award, all criteria used must be drawn from the above list and
otherwise be



--------------------------------------------------------------------------------

valid performance criteria for purposes of Section 162(m) of the Code. The
Committee may not change the criteria or Performance Objectives for any
Performance Period that has already been approved by the Committee. The
Committee may cancel a Performance Period or replace a Performance Period with a
new Performance Period, provided that any such cancellation or replacement shall
not cause the Performance Award to fail to meet the requirements of
Section 162(m) of the Code.

(b) Each award shall specify the minimum level of achievement required by the
Participant relative to the Performance Objectives to qualify for a Performance
Award. In doing so, the award shall establish a formula for determining the
percentage of the Performance Award to be awarded if performance is at or above
the minimum level, but falls short of full achievement of the specified
Performance Objectives. Each award may also establish a formula for determining
an additional award above and beyond the Performance Award to be granted to the
Participant if performance is at or above the specified Performance Objectives.
Such additional award shall also be established as a percentage of the
Performance Award. The Committee may decrease a Performance Award as determined
by the Performance Objectives, but in no case may the Committee increase any
Performance Award as determined by the Performance Objectives.

(c) The maximum Performance Award that may be granted to any Participant for any
one-year Performance Period shall not exceed $20,000,000 or 400,000 shares of
Common Stock (the “Annual Maximum”). The maximum Performance Award that may be
granted to any Participant for a Performance Period greater than one year shall
not exceed the Annual Maximum multiplied by the number of full years in the
Performance Period.

(d) In the event an award intended to comply with Section 162(m) of the Code,
all terms of the award and any accompanying Committee action shall be
interpreted in a manner that results in the award complying with that section,
and, to the extent a Plan term or Committee action is inconsistent with
Section 162(m), the Plan term or Committee action shall be deemed modified (or,
if necessary, treated as void) in a manner that results in compliance with
Section 162(m).

ARTICLE K — Adjustments.

In the event of any future reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, share
exchange, reclassification, distribution, spin-off, split-off or other change
affecting the corporate structure, capitalization or Common Stock of the Company
occurring after the date of approval of the Plan by the Company’s shareholders,
(i) the amount of shares authorized to be issued under the Plan; (ii) the number
of shares and/or the exercise prices covered by outstanding stock options, stock
appreciation rights or RSUs; and (iii) the maximum award limits set forth in
Article D, Article G, Paragraph 4 and Article J, Paragraph 2(c) shall be
adjusted appropriately and equitably to prevent dilution or enlargement of
rights under the Plan. Following any such change, the term “Common Stock” shall
be deemed to refer to such class of shares or other securities as may be
applicable.

ARTICLE L — Additional Provisions and Definitions.

1. The Plan may not be amended without the express authority of the Committee or
the Board. The Board may, at any time, repeal the Plan or may amend it except
that no such amendment may amend this paragraph, increase the total aggregate
number of shares subject to the Plan or the share counting ratios set forth in
Article D, Paragraph 3, reduce the price at which stock options, stock
appreciation rights, RSUs or shares of Common Stock may be granted or exercised,
or alter the class of employees eligible to receive awards under the Plan.
Participants and the Company shall be bound by any such amendments as of their
effective dates, but if any outstanding stock options, stock appreciation
rights, RSUs or shares of Common Stock are materially affected adversely, notice
thereof shall be given to the



--------------------------------------------------------------------------------

Participants holding such stock options and stock appreciation rights and such
amendments shall not be applicable without such Participant’s written consent.
If the Plan is repealed in its entirety, all theretofore granted unexercised
stock options or stock appreciation rights shall continue to be exercisable in
accordance with their terms and RSUs, Performance Awards and shares of Common
Stock subject to conditions or restrictions granted pursuant to the Plan shall
continue to be subject to such conditions or restrictions.

2. In the case of a Participant who is an employee of a subsidiary of the
Company, performance under the Plan, including the granting of shares of the
Company, may be by the subsidiary. Nothing in the Plan shall affect the right of
the Company or any subsidiary to terminate the employment of any Participant
with or without cause. None of the Participants, either individually or as a
group, and no beneficiary, transferee or other person claiming under or through
any Participant, shall have any right, title, or interest in any shares of the
Company purchased or reserved for the purpose of the Plan except as to such
shares, if any, as shall have been granted or transferred to him or her. Nothing
in the Plan shall preclude the awarding or granting of shares of the Company to
employees under any other plan or arrangement now or hereafter in effect.

3. “Subsidiary” means any company in which more than fifty percent (50%) of the
total combined voting power of all classes of stock is owned, directly or
indirectly, by the Company or, if the company does not issue stock, more than
fifty percent (50%) of the total combined ownership interest is owned, directly
or indirectly, by the Company. In addition, the Board may designate for
participation in the Plan as a “subsidiary,” except for the granting of
incentive stock options, those additional companies affiliated with the Company
in which the Company’s direct or indirect stock ownership is fifty percent
(50%) or less of the total combined voting power of all classes of such
company’s stock, or, if the company does not issue stock, the Company’s direct
or indirect ownership is fifty percent (50%) or less of the company’s total
combined ownership interest.

4. Notwithstanding anything to the contrary in the Plan, the following
provisions shall apply in connection with a “Change in Control” (as defined in
Paragraph (c) below).

(a) Awards Assumed by Successor

(i) Upon the occurrence of a Change in Control, any awards made under the Plan
that are Assumed (as defined in Paragraph (v) below) by the entity effecting the
Change in Control shall vest and be exercisable in accordance with the terms of
the original grant unless, during the three (3) year period commencing on the
date of the Change in Control (“Post-CIC period”):

 

  (A) Participant is involuntarily terminated for reasons other than for Cause
(as defined in Paragraph (iii) below); or

 

  (B) Participant terminates his or her employment for Good Reason (as defined
in Paragraph (iv) below).

(ii) Any Participant whose employment is terminated as described in Paragraphs
4(a)(i)(A) or 4(a)(i)(B) above shall be deemed a Special Separation, and any
outstanding stock options and stock appreciation rights shall become fully
vested and exercisable and any restrictions that apply to awards made pursuant
to the Plan shall lapse on the date of termination and provided that any
Participant who terminates his or her employment for Good Reason must:

 

  (A) provide the Company with a written notice of his her or her intent to
terminate employment for Good Reason within sixty (60) days of Participant
becoming aware of the circumstances giving rise to Good Reason; and



--------------------------------------------------------------------------------

  (B) allow the Company thirty (30) days to remedy such circumstances to the
extent curable.

(iii) Solely for purposes of this Article L, Paragraph 4 (and not for Article L,
Paragraph 5), “Cause” shall mean:

 

  (A) Participant’s conviction of or plea of guilty or nolo contendere, or no
contest to, a felony;

 

  (B) Participant’s violation of a material Company policy, which violation
continues after written notice from the Company; or

 

  (C) Participant’s bad faith and/or willful failure or refusal to perform
services.

(iv) Solely for purposes of this Article L, Paragraph 4, “Good Reason” shall
mean the occurrence, during the Post-CIC Period, of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:

 

  (A) a material reduction in Participant’s total compensation;

 

  (B) a material reduction in Participant’s annual or long-term incentive
opportunities (including a material adverse change in the method of calculating
Participant’s annual or long-term incentives);

 

  (C) a material diminution in Participant’s duties, responsibilities or
authority; or

 

  (D) a relocation of more than 50 miles from Participant’s office location.

(v) For purposes of this Article L, Paragraph 4, an award shall be considered
assumed (“Assumed”) if each of the following conditions are met:

 

  (A) stock options and stock appreciation rights are converted into a
replacement award in a manner that complies with Section 409A of the Code;

 

  (B) RSUs and restricted stock awards are converted into a replacement award
covering a number of shares of the entity effecting the Change in Control (or a
successor or parent corporation), as determined in a manner substantially
similar to the treatment of an equal number of shares of the Company common
stock covered by the award; provided that to the extent that any portion of the
consideration received by holders of the Company common stock in the Change
Control transaction is not in the form of the common stock of such entity (or a
successor or parent corporation), the number of shares covered by the
replacement award shall be based on the average of the high and low selling
prices of the common stock of such entity (or a successor or parent corporation)
on the established stock exchange on the trading day immediately preceding the
date of the Change in Control;

 

  (C) the replacement award contains provisions for scheduled vesting and
treatment on termination of employment (including the definition of Cause and
Good Reason) that are no less favorable to Participant than the underlying award
being replaced, and all other terms of the replacement award (other than the
security and number of shares represented by the replacement award) are
substantially similar to the underlying award; and

 

  (D) the security represented by the replacement award is of a class that is
publicly held and widely traded on an established stock exchange.



--------------------------------------------------------------------------------

(b) Awards Not Assumed by Successor

(i) Upon the occurrence of a Change in Control, awards under the Plan which are
not Assumed by the person(s) or entity(s) effecting the Change in Control shall
become fully vested and exercisable on the date of the Change in Control and any
restrictions that apply to such awards shall lapse.

(ii) Stock Options and Stock Appreciation Rights. For each stock option and
stock appreciation right, Participant shall receive a payment equal to the
difference between the consideration (consisting of cash or other property
(including securities of a successor or parent corporation)) received by holders
of Common Stock in the Change in Control transaction and the exercise price of
the applicable stock option or stock appreciation right, if such difference is
positive. Such payment shall be made in the same form as the consideration
received by holders of Common Stock. Any stock options or stock appreciation
rights with an exercise price that is higher than the per share consideration
received by holders of Common Stock in connection with the Change in Control
shall be cancelled for no additional consideration.

(iii) Restricted Stock and RSUs. The Participant shall receive the consideration
(consisting of cash or other property (including securities of a successor or
parent corporation)) which such Participant would have received in the Change in
Control transaction had he or she been, immediately prior to such transaction, a
holder of the number of shares of the Common Stock equal to the number of RSUs
and/or shares of restricted stock covered by the award.

(iv) The payments contemplated by clauses (ii) and (iii) of this Paragraph 4(b)
shall be made at the same time as consideration is paid to the holders of the
Common Stock in connection with the Change in Control.

(c) For purposes of the Plan, a “Change in Control” shall mean the occurrence of
any of the following:

(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the 1934 Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty percent (20%) or
more of the then outstanding shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Paragraph 4(c), shares
or Voting Securities which are acquired in a “Non-Control Acquisition” shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company or any Related Entity, or (iii) any Person in connection with a
“Non-Control Transaction” (as defined in Paragraph 4(c)(iii)(A)(1) below);

(ii) The individuals who, as of October 14, 2009 are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least half of the
members of the Board; or, following a Merger (as hereinafter defined) which
results in a Parent Corporation (as defined in Paragraph 4(c)(iii)(A)(1) below),
the board of directors of the ultimate Parent Corporation; provided, however,
that if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of the Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or



--------------------------------------------------------------------------------

(iii) The consummation of:

 

  (A) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

 

  (1) the stockholders of the Company, immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the corporation resulting from such Merger (the “Surviving Corporation”) in
substantially the same proportion as their ownership immediately prior to such
merger if fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation is not Beneficially
Owned, directly or indirectly by another Person (a “Parent Corporation”), or
(y) if there is one or more Parent Corporations, the ultimate Parent
Corporation;

 

  (2) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
half of the members of the board of directors of (x) the Surviving Corporation,
if there is no Parent Corporation, or (y) if there is one or more Parent
Corporations, the ultimate Parent Corporation; and

 

  (3) no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of twenty percent (20%) or more of the
then outstanding Voting Securities or shares, has Beneficial Ownership of twenty
percent (20%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation if there is no
Parent Corporation, or (y) if there is one or more Parent Corporations, the
ultimate Parent Corporation;

 

  (B) Shareholder approval of a complete liquidation or dissolution of the
Company; or

 

  (C) Shareholder approval of the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Related Entity or under conditions that would constitute a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company’s stockholders of the
stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding shares or Voting
Securities as a result of the acquisition of shares or Voting Securities by the
Company which, by reducing the number of shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
shares or Voting Securities which increases the percentage of the then
outstanding shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.



--------------------------------------------------------------------------------

5. The term “Special Separation” shall mean any termination of employment that
occurs prior to the time a Participant is eligible to retire, except a
termination for cause or a voluntary resignation that is not initiated or
encouraged by the Company. For purposes of this provision, a resignation that is
in lieu of a termination for cause shall not be a Special Separation.

6. The term “Retirement” shall mean: (a) retirement in accordance with the
provisions of any appropriate retirement plan of the Company or any of its
subsidiaries; or (b) termination of employment under the permanent disability
provision of any retirement plan of the Company or any of its subsidiaries.

ARTICLE M — Consent.

Every Participant who receives a stock option, stock appreciation right, RSU, or
grant of shares pursuant to the Plan shall be bound by the terms and provisions
of the Plan and of the stock option, stock appreciation right, RSU, or grant of
shares agreement referable thereto, and the acceptance of any stock option,
stock appreciation right, RSU, or grant of shares pursuant to the Plan shall
constitute a binding agreement between the Participant and the Company and its
subsidiaries and any successors in interest to any of them. Every Person who
receives a stock option, stock appreciation right, RSU, or grant of shares from
a Participant pursuant to the Plan shall, in addition to such terms and
conditions as the Committee may require upon such grant, be bound by the terms
and provisions of the Plan and of the stock option, stock appreciation right,
RSU, or grant of shares agreement referable thereto, and the acceptance of any
stock option, stock appreciation right, RSU, or grant of shares by such Person
shall constitute a binding agreement between such Person and the Company and its
subsidiaries and any successors in interest to any of them. The Plan shall be
governed by and construed in accordance with the laws of the State of Ohio,
United States of America.

ARTICLE N — Purchase of Shares or Stock Options.

The Committee may authorize any Participant to convert cash compensation
otherwise payable to such Participant into stock options, RSUs or shares of
Common Stock under the Plan upon such terms and conditions as the Committee, in
its discretion, shall determine. Notwithstanding the foregoing, in any such
conversion the shares of Common Stock shall be valued at no less than one
hundred percent (100%) of their fair market value.

ARTICLE O — Duration of Plan.

The Plan will terminate on October 13, 2019 unless a different termination date
is fixed by the shareholders or by action of the Board of Directors, but no such
termination shall affect the prior rights under the Plan of the Company (or any
subsidiary) or of anyone to whom stock options or stock appreciation rights were
granted prior thereto or to whom shares or RSUs have been granted prior to such
termination.

ARTICLE P — Compliance with Section 409A of the Internal Revenue Code.

To the extent applicable, it is intended that the Plan and any awards made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion and/or 20% additional tax provisions of Section 409A(a)(1) of
the Code do not apply to the Participants. The Plan and any awards made
hereunder shall be administered in a manner consistent with this intent. Any
reference in the Plan to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.



--------------------------------------------------------------------------------

Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan and awards hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under the Plan and
awards hereunder may not be reduced by, or set-off against, any amount owing by
a Participant to the Company or any of its Affiliates.

If, at the time of a Participant’s separation from service (within the meaning
of Section 409A of the Code), (i) the Participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it, without
interest, as soon as practicable after the end of such six-month period.

Notwithstanding any provision of the Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
the Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with the Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.



--------------------------------------------------------------------------------

ADDITIONAL INFORMATION

 

1. Shares Awarded as a Portion of Remuneration

Any shares of Common Stock of the Company awarded as a portion of a
participant’s remuneration shall be valued at not less than one hundred percent
(100%) of the fair market value of the Company’s Common Stock on the date of the
award. These shares may be subject to such conditions or restrictions as the
Committee may determine, including a requirement that the participant remain in
the employ of the Company or one of its subsidiaries for a set period of time,
or until retirement. Failure to abide by any applicable restriction will result
in forfeiture of the shares.

 

2. U.S. Tax Effects

The following explanation of the U.S. tax effects of awards under the Plan is
provided for general informational purposes and is not intended as individual
tax guidance for the recipients of awards. It is each recipient’s responsibility
to check with his or her personal tax adviser as to the tax effects and proper
handling of stock options, stock appreciation rights, restricted stock,
restricted stock units and Common Stock acquired. The discussion below relates
specifically to the U.S. tax consequences of equity awards. In addition to U.S.
tax consequences, the awards may be subject to tax by the recipient’s country of
residence or citizenship at the same time or at a different time than the awards
would be subject to tax by the U.S. Recipients who may be subject to tax in a
non-U.S. jurisdiction should consult their personal tax advisers regarding the
taxation of awards under the Plan.

Nonstatutory Stock Options

Nonstatutory stock options are not taxable to the optionee upon grant, but will
result in taxable ordinary income to the optionee at the date of exercise of the
option. The taxable amount will be equal to the difference between the market
price of the optioned shares on the date of exercise and the option price. This
amount is treated as a tax deductible expense to the Company at the time of the
exercise of the option. Any appreciation in the value of the stock after the
date of exercise is considered a long-term or short-term capital gain to the
optionee depending on whether or not the stock was held for the appropriate
holding period prior to sale.

Incentive Stock Options

Incentive Stock options are generally not taxable to the optionee upon grant or
exercise if the optionee has continuously been an employee from the time the
option has been granted until at least three months before it is exercised.
However, the spread at exercise is an “adjustment” item for alternative minimum
tax purposes.

Any gain realized on the sale or other disposition of stock acquired on exercise
of an incentive stock option is considered as long-term capital gain for tax
purposes if the stock has been held more than two years after the date the
option was granted and more than one year after the date of exercise of the
option. If the stock is disposed of within one year after exercise, the lesser
of any gain on such disposition or the spread at exercise (i.e., the excess of
the fair market value of the stock on the date of exercise over the option
price) is treated as ordinary income, and any appreciation after the date of
exercise is considered long-term or short-term capital gain to the optionee
depending on the holding period prior to sale. However, the spread at exercise
(even if greater than the gain on the disposition) is treated as ordinary income
if the disposition is one on which a loss, if sustained, is not recognized—e.g.,
a gift, a “wash” sale or a sale to a related party. The amount of ordinary
income recognized by the optionee is treated as a tax deductible expense to the
Company. No other amount relative to an incentive stock option is a tax
deductible expense to the Company.



--------------------------------------------------------------------------------

Stock Appreciation Rights

Like nonstatuory options, stock appreciation rights are not taxable to the
recipient upon grant, but result in taxable ordinary income as of the date of
exercise equal to the amount paid to the recipient, i.e., the difference between
the grant price and the value of the shares on the date of exercise. This amount
is treated as a tax deductible expense to the Company at the time of the
exercise of the stock appreciation right.

Restricted and Unrestricted Stock

Restricted stock is generally taxable as ordinary income in the first taxable
year in which the recipient’s rights to the stock are transferable or are not
subject to a substantial risk of forfeiture, whichever is applicable. Recipients
may also elect to include the income in their tax returns for the taxable year
in which they receive the shares by filing an election to do so with the
appropriate office of the Internal Revenue Service within 30 days of the date
the shares are transferred to them.

The amount includable in income with respect to restricted stock is the fair
market value of the shares as of the day the shares are transferable or not
subject to a substantial risk of forfeiture, whichever is applicable; if the
recipient has elected to include the income in the year in which the shares are
received, the amount of income includable is the fair market value of the shares
at the time of transfer.

Unrestricted stock is taxable as ordinary income when it is granted to the
recipient. Dividends paid on restricted stock during the restricted period are
taxable as ordinary income as paid. The Company is entitled to a deduction for
restricted or unrestricted stock in the year the recipient is subject to
ordinary income tax with respect to the stock.

Restricted Stock Units

Restricted stock units are generally taxable to the recipient as ordinary income
when stock or cash is payable with respect to the restricted stock units, even
if the restricted stock units become vested at an earlier date. The Company is
generally entitled to a deduction at the time the recipient is subject to tax
with respect to the grant. Dividend equivalents with respect to restricted stock
units are generally accumulated and paid to the recipient when the stock or cash
payable under the restricted stock units become payable, and the dividend
equivalents are taxable at the time of such payment.

Section 162(m)

Under Section 162(m) of the Code, compensation paid to certain executives in
excess of $1 million for any taxable year is not deductible unless an exception
to such rule is applicable. Accordingly, in some circumstances the Company’s
deduction with respect to awards under the Plan may be limited by
Section 162(m).

The Plan is not subject to the qualification requirements of Section 401(a) of
the I.R.C.



--------------------------------------------------------------------------------

3. Employee Retirement Income Security Act of 1974

The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended.

 

4. Incorporation of Certain Documents by Reference

The following documents filed by the Company with the Securities and Exchange
Commission (File No. 1-434) pursuant to the 1934 Act are incorporated into this
document by reference:

 

  1. The Company’s Annual Report on Form 10-K for the most recent fiscal year
ended June 30;

 

  2. The Company’s Quarterly Report on Form 10-Q for the most recent quarter(s);
and

 

  3. All other documents filed by the Company pursuant to Sections 13(a), 13(c),
14 or 15(d) of the 1934 Act after the date of this Prospectus and prior to the
filing of a post-effective amendment which indicates that all securities offered
have been sold or which deregisters all securities then remaining unsold.

The Company will provide without charge to each participant in the Plan, upon
oral or written request, a copy of any or all of these documents other than
exhibits to such documents, unless such exhibits are specifically incorporated
by reference into such documents. In addition, the Company will provide without
charge to such participants a copy of the Company’s most recent annual report to
shareholders, proxy statement, and other communications distributed generally to
security holders of the Company. Requests for such copies should be directed to
Mr. Jay A. Ernst, Manager, Shareholder Services, The Procter & Gamble Company,
P.O. Box 5572, Cincinnati, Ohio 45201, (513) 983-3413.

 

5. Additional Information

Additional information about the Plan and its administrators may be obtained
from Mr. E.J. Wunsch, Assistant Secretary, The Procter & Gamble Company, One
Procter & Gamble Plaza, Cincinnati, Ohio 45202, (513) 983-4370.



--------------------------------------------------------------------------------

REGULATIONS

OF THE

COMPENSATION AND LEADERSHIP DEVELOPMENT COMMITTEE

FOR

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN,

THE PROCTER & GAMBLE 2001 STOCK AND INCENTIVE COMPENSATION PLAN,

THE PROCTER & GAMBLE 1992 STOCK PLAN,

THE PROCTER & GAMBLE 1992 STOCK PLAN (BELGIAN VERSION),

THE GILLETTE COMPANY 2004 LONG-TERM INCENTIVE PLAN,

AND THE GILLETTE COMPANY 1971 STOCK OPTION PLAN

 

I. AUTHORITY FOR REGULATIONS

These regulations (the “Regulations”) are adopted pursuant to Article B,
Paragraph 1 of The Procter & Gamble 2009 Stock and Incentive Compensation Plan
(the “2009 Plan”); Article B, Paragraph 1 of The Procter & Gamble 2001 Stock and
Incentive Compensation Plan (the “2001 Plan”); Article B, Paragraph 4 of The
Procter & Gamble 1992 Stock Plan (the “1992 Plan”); Article B, Paragraph 4 of
The Procter & Gamble 1992 Stock Plan (Belgian Version) (the “Belgian Plan”)
(together, the “P&G Plans”) and pursuant to Article 2.2 of The Gillette Company
2004 Long-Term Incentive Plan and Article 2(h) of The Gillette Company 1971
Stock Option Plan (together, the “Gillette Plans”). Unless context otherwise
dictates, the P&G Plans and the Gillette Plans shall each be a “Plan” and
collectively be the “Plans”.

 

II. ADMINISTRATION - DUTIES

 

  1. The Office of the Corporate Secretary of The Procter & Gamble Company (the
“Company”) shall act as Secretary of the Compensation and Leadership Development
Committee (the “Committee”) for all purposes of the Plans and shall be
responsible for establishing and maintaining all necessary books and records to
reflect clearly the actions of the Committee regarding the administration of the
Plans. These duties may be performed by the Secretary in cooperation with the
Treasurer of the Company and the chief financial officers of international
subsidiaries and international branches of domestic subsidiaries, as
appropriate.

 

  2. In addition to the other duties specifically set forth in these
Regulations, the Secretary and the Assistant Secretary designated by the
Secretary for this purpose will assist the Committee in the administration of
the Plans. The Secretary, the designated Assistant Secretary, the Global Human
Resources Officer and each member of the Committee are hereby authorized to
execute documents on behalf of the Committee where the action recorded,
implemented, or certified has been authorized by the Committee.

 

III. ADMINISTRATION - MEETINGS AND ACTIONS

 

  1. The Committee shall meet on the call of any member of the Committee at the
time and place specified in the call.

 

  2. Notice of meetings shall be given to each member, normally at least one day
before the meeting. Any meeting at which all members are present shall be a duly
called meeting, whether or not notice was given.



--------------------------------------------------------------------------------

  3. A majority of the Committee shall constitute a quorum.

 

  4. Committee actions require the approval of a majority of the Committee.
Actions may also be taken without a meeting with the affirmative vote or
approval of all members of the Committee, set forth in a writing signed by all
such members.

 

  5. Any action taken with respect to a Plan shall be effective if it complies
with that Plan and these Regulations.

 

IV. SUSPENSION AND TERMINATION OF STOCK OPTIONS, STOCK APPRECIATION RIGHTS OR
OTHER AWARDS UNDER THE PLAN

 

  1. Article F, of the P&G Plans authorize the Committee to suspend or terminate
any outstanding stock option, stock appreciation right, stock award, Restricted
Stock Unit (“RSU”) or other award, if the participant is not in compliance with
all terms and conditions governing the award. On February 14, 2006, the Board
amended the 2001 Plan on a prospective basis to remove the requirement that such
actions by the plan participant be taken “prior to termination of employment.”
The Committee hereby establishes the following procedures and delegates the
following authority to assist it in the administration of this provision.

 

  2. Actions that significantly contravene the Company’s “Statement of Purpose,
Values and Principles” (“PVP”) will be considered to be “significantly contrary
to the best interests of the Company.” This standard also includes any action
taken or threatened by the participant that the Committee determines has, or is
reasonably likely to have, a significant adverse impact on the reputation,
goodwill, stability, operation, personnel retention and management, or business
of the Company or any subsidiary.

 

  3. Officers of the Company and its operating units are hereby authorized to
suspend on a conditional basis the outstanding stock options, stock appreciation
rights, stock awards, RSUs or any other awards of any participant if the officer
believes that such participant has engaged in action that violates the terms and
conditions governing the award.

 

  4. Within a reasonable time of any such suspension, the Global Human Resources
Officer and the Chief Legal Officer must each concur that the participant has
engaged in action that violates the terms and conditions governing the award. In
a case involving an officer of the Company, the concurrence of the Chief
Executive Officer is also required. If they concur, the outstanding stock
options, stock appreciation rights, stock awards, RSUs or other awards shall be
immediately terminated without any further action. If they both do not concur,
the suspension shall be immediately lifted.

 

  5. For purposes of Article F, paragraph 3 of the 2009 Plan, the Global Human
Resources Officer and the Chief Legal Officer, along with the Chief Executive
Officer if it involves an officer, must concur that the participant has engaged
in action that violates the terms and conditions governing the award prior to
any request for repayment. If the proper concurrences are obtained, The Global
Human Resources Officer, along with the Chief Legal Officer if it involves an
officer, shall decide if the repayment provisions of Article F, paragraph 3 of
the 2009 Plan will be exercised.

 

  6. All alleged violations of the terms and conditions governing an award by
the Global Human Resources Officer, Chief Legal Officer, or Chief Executive
Officer shall be reviewed by the Committee. If the Committee determines a
violation has occurred, the Committee may terminate the individual’s outstanding
stock options, stock appreciation rights, stock awards, RSUs or other awards and
may exercise the repayment provision of Article F, paragraph 3 of the 2009 Plan.

 

- 2 -



--------------------------------------------------------------------------------

  7. No outstanding stock options or stock appreciation rights may be exercised,
nor shall stock awards or RSUs be surrendered or delivered upon, while they are
suspended.

 

V. AUTHORIZING, GRANTING AND VALUING OF STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS

 

  1. The Chief Executive Officer may submit to the Committee recommendations for
grants to be made to participants pursuant to the Plans, except for grants to
himself. Consistent with Article B of each P&G Plan and Article 2 of the
Gillette Plans, however, the Committee shall have the sole authority to
determine the manner in which and number of stock options and stock appreciation
rights to be granted to such participants including the Chief Executive Officer.
For purposes of these Regulations, “grant” refers to both an offer, which does
not require a participant to make a cash payment in order to receive stock
options or stock appreciation rights, and an offer, which does require such
payment. No grant under a Gillette Plan shall be made to any individual who was
employed by The Procter & Gamble Company or any of its subsidiaries before
October 1, 2005.

 

  2. The Secretary, Global Human Resources Officer or their designate shall
notify the recipients as soon as practicable after stock options and stock
appreciation rights are granted by the Committee. Notification shall be provided
in any manner deemed reasonable by the Secretary or Global Human Resources
Officer. If a recipient is an employee of an international subsidiary of the
Company, or of an international branch of a domestic subsidiary of the Company,
the employing subsidiary will also be notified regarding any grants of stock
appreciation rights and may be a party to agreements for stock appreciation
rights either with the Company or recipients.

 

  3. The Committee may specify an appropriate time and manner for acceptance of
each grant of stock options or stock appreciation rights. Any grant not accepted
through the specified means within the period specified by the Committee at the
time of the grant shall be considered to be canceled.

 

  4. The Secretary shall inform the Treasurer of stock options and stock
appreciation rights granted by the Committee.

 

  5. For each grant of stock options or stock appreciation rights, the Committee
authorizes the Global Human Resources Officer to determine all the terms and
provisions of the respective stock option or stock appreciation right, including
setting the dates when each stock option or stock appreciation right may be
exercised and waiving the provisions of Article F, Paragraph 1(a), 1(b) and 1(c)
and Article G, Paragraph 9(a) and 9(b) of the 2009 Plan; Article F, Paragraph
1(a) and 1(b) and Article G, Paragraphs 4(a), 4(b) and 4(c) of the 2001 Plan;
Article F, Paragraph 1(b) and Article G, Paragraph 4(a) of the 1992 Plan; and
Article F, Paragraph 1(b) and Article G. Paragraphs 4(a) and 4(b) of the Belgian
Plan; Articles 5.8(a), 5.8(b), and 5.8(c) and Articles 6.7(a), 6.7(b), and
6.7(c) and Articles 12.1A(b) and 12.1A(c) of The Gillette Company 2004 Long-Term
Incentive Plan (the “2004 Plan”).

 

  6. The grant price of stock options and stock appreciation rights shall be the
closing price for the Common Stock of the Company on the New York Stock Exchange
on the day of the grant; provided that for all employees receiving the FR grant
series (French locals and expatriate employees working in France), any grant
made during a closed period, as described in Schedules D, E or F attached to
these Regulations, shall have a grant price determined on the date following the
end of the closed period.

 

- 3 -



--------------------------------------------------------------------------------

  7. For purposes of granting options under the 1992 Plan pursuant to a Scheme
approved by the United Kingdom’s Inland Revenue pursuant to Section 10 to the
United Kingdom’s Finance Act of 1984, the provisions set out in Schedule A
attached to these Regulations shall apply.

 

  8. The provisions set out in Schedule B attached to these Regulations as
amended from time to time shall apply to all stock options granted in Australia.

 

  9. For purposes of granting options under the 2001 Plan, pursuant to a
sub-plan approved by the United Kingdom’s Inland Revenue under Schedule 9 to the
United Kingdom Income and Corporation Taxes Act of 1988, the provisions set out
in Schedule C to these Regulations shall apply.

 

  10. The provisions set out in Schedules D, E and F attached to these
Regulations as amended from time to time shall apply to all stock options
granted in France under the 1992 Plan, the 2001 Plan and the 2009 Plan,
respectively.

 

  11. The provisions set out in Schedule G attached to these Regulations as
amended from time to time shall apply to all stock options granted to employees
of Procter & Gamble Hygiene and Health Care Limited.

 

  12. For purposes of granting options under the 2009 Plan, pursuant to a
sub-plan approved by the United Kingdom’s HM Revenue & Customs under Schedule 4
to the United Kingdom Income Tax (Earnings and Pensions) Act of 2003, the
provisions set out in Schedule H to these Regulations shall apply.

 

VI. EXERCISE, SURRENDER, AND CANCELLATION OF STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS

 

  1. A participant’s notice of exercise of any stock option or stock
appreciation right under any Plan shall be in the form established by the office
of the Company designated by the Treasurer as responsible for administration of
grants under the Plans. Notice shall be given prior to the expiration of the
stock option or stock appreciation right and shall include proof of all
necessary payment by the participant (including option cost, administration
cost, required tax withholding, commissions and fees) in United States funds or
as otherwise permitted by Paragraph 3 of this Article VI. Delivery of notice of
exercise of a stock option shall be made to the office of the Company designated
by the Treasurer as responsible for administration of grants under the Plans.
Delivery of notice of exercise of a stock appreciation right may be made to the
office of the Company designated by the Treasurer as responsible for
administration of grants under the Plans.

 

  2. Upon exercise of any stock option or stock appreciation right, the office
of the Company designated by the Treasurer as responsible for administration of
grants under the Plans shall promptly provide the recipient with a summary of
the transaction.

 

  3.

The Treasurer is hereby instructed to accept cash or unrestricted shares of
Common Stock as payment for (i) all or part of the exercise price of a stock
option; (ii) withholding or other applicable taxes of all kinds which may be due
upon the exercise of a stock option; (iii) any commissions or fees associated
with the exercise of a stock option; and (iv) any other costs borne by the
Company in connection with the exercise of a stock option, provided that

 

- 4 -



--------------------------------------------------------------------------------

 

unrestricted shares of Common Stock will not be accepted where prohibited or
made impractical by local laws or regulations. Depending on the exercise method,
shares of Common Stock will either be valued at the actual price received from
the sale of the Common Stock on the open market or at the average of the high
and low prices for the Company’s Common Stock on the New York Stock Exchange on
the day the stock option is exercised. In the event that the New York Stock
Exchange is closed for business on the day upon which shares of the Company’s
Common Stock are to be valued for this purpose, the Treasurer shall value such
shares on the immediately preceding business day of such Exchange on which day
such stock was traded.

In jurisdictions where local law permits, participants exercising stock options
by means of the cashless option program using an endorsed broker, the exercise
payment may be made by the endorsed broker three business days following the
delivery of the notice of exercise. Further, in such cases, any taxes due shall
be calculated on the basis of the actual sale price received by the endorsed
broker for the Company’s Common Stock on the date of exercise.

 

  4. The Treasurer, to the extent it is deemed appropriate by the Treasurer, is
hereby authorized to utilize either authorized but unissued shares or treasury
shares for issuance upon the exercise of a stock option or a stock appreciation
right being redeemed by the Company. However, the Treasurer shall use only
authorized but unissued shares in a country where authorized but unissued shares
are required by law. Pursuant to this paragraph, the Treasurer shall use only
authorized but unissued shares for grants made in Italy from January 1, 1998
through January 15, 2000.

 

  5. Redemption of a stock appreciation right may be in Common Stock, cash or a
combination thereof. A stock appreciation right shall be valued at the average
of the high and low prices of the Company’s Common Stock on the New York Stock
Exchange on the day the stock appreciation right is redeemed. In the event that
the New York Stock Exchange is closed for business on the day upon which shares
of the Company’s Common Stock are to be valued for this purpose, the Treasurer
shall value such shares on the immediately preceding business day of such
Exchange on which day such stock was traded.

Upon receipt of a redemption request, the Treasurer or the chief financial
officer of the employing or other appropriate international subsidiary or
international branch of a domestic subsidiary shall cause the appropriate
payment to be paid, either in cash, Common Stock or a combination thereof unless
local laws or regulations prohibit or make impractical payment in Common Stock.
Cash payments made to participants employed by international subsidiaries or
international branches of domestic subsidiaries shall be made in local currency
at the official exchange rate for this type of transaction prevailing at the
time of exercise. Shares of Common Stock to be delivered to participants
employed by international subsidiaries or international branches of domestic
subsidiaries shall be shares which the appropriate subsidiary has acquired for
the purposes of the Plan, paying therefor the then prevailing market price. The
subsidiary shall bear all of the cost of acquiring and transferring such shares
to such employee, including any applicable documentary and transfer taxes but
excluding any individual personal tax liability resulting to the employee
therefrom.

 

  6. Stock options and stock appreciation rights may be surrendered for
cancellation before exercise by notice delivered in the form established by the
office of the Company designated by the Treasurer as responsible for
administration of grants under the Plans. Acceptance of such surrender for
cancellation before exercise shall not constitute waiver of the participant’s
obligations under Article F of the P&G Plans or Article 12 of the 2004 Plan.

 

- 5 -



--------------------------------------------------------------------------------

  7. Whenever a participant in receipt of a nonstatutory stock option is
transferred to an employing subsidiary company, or retires to residence, in a
location or country in which the purchase, receipt and/or holding of a stock
option is prohibited by law or regulation, such nonstatutory stock option shall
automatically, without further action by the participant or the Committee, be
redeemable while in such location or country as if it were a stock appreciation
right, subject to all of the other terms and conditions of the original option
including exercise price. Redemption of stock appreciation rights, including
both such nonstatutory stock options redeemable as stock appreciation rights and
stock appreciation rights originally issued as such, in such a location or
country shall be entirely in cash, notwithstanding any other term, condition or
regulation of this Committee to the contrary.

 

  8. To the extent that unrestricted shares of Common Stock are authorized to be
accepted as payment for all or part of the exercise price of a stock option, the
unrestricted shares must have been held for at least six months by the
participant. The use of the newly acquired shares from the option exercise as
payment of withholding or other applicable taxes that may be due upon exercise
of the option is permissible, provided that local laws and regulations permit
such payments.

 

  9. Pursuant to Article B, Paragraph 2 of the 2009 Plan; Article B, Paragraph 2
of the 2001 Plan; Article B, Paragraph 3 of the 1992 Plan and the Belgian Plan;
and Article 2.2(a) of the 2004 Plan, the Committee hereby waives the provisions
of Article F, Paragraph 1(a) of the P&G Plans and Article 12.1A(a) of the 2004
Plan (requiring certification by the recipient at the time of exercise that the
recipient intends to remain in the employ of the Company or one of its
subsidiaries for at least one (1) year); provided that the participant shall be
given the opportunity to certify intent to comply with this requirement and, if
the participant refuses to so certify, a principal officer or an employee of the
Company or any of its subsidiaries who has the title of Vice President is
informed of the participant’s refusal and the participant has certified at the
time of exercise no intent to engage in any activity that would violate the
non-compete provisions of Article F, Paragraph 1(b) of the P&G Plans or Article
12.1A(b) of the 2004 Plan.

 

  10. The Treasurer or Global Human Resources Officer with Treasurer
concurrence, to the extent it is deemed appropriate by the Treasurer, is hereby
authorized to establish such terms and conditions regarding exercise of any
stock option as are required or advisable to accommodate for differences in
local law, tax policy or custom, including but not limited to, requiring that
Participants: (i) hold shares acquired upon exercise of any stock option for a
specified period of time; (ii) hold shares acquired upon exercise of any stock
option outside of the Participant’s jurisdiction of residence; or
(iii) immediately repatriate proceeds from the sale of shares or dividends on
shares to their local jurisdiction.

 

VII. AUTHORIZING AND GRANTING RESTRICTED OR UNRESTRICTED STOCK OR RESTRICTED
STOCK UNITS

 

  1. The Chief Executive Officer may submit to the Committee recommendations for
awards of unrestricted or restricted Common Stock or RSUs to be made to
Participants pursuant to the Plans, except for awards to himself. Consistent
with Article I of the P&G Plans and Article 2.2 of the 2004 Plan, however, the
Committee shall have the sole authority to determine the manner in which and
number of shares of Common Stock or RSUs to be awarded to such participants,
including the Chief Executive Officer.

 

- 6 -



--------------------------------------------------------------------------------

  2. Any conditions or restrictions on the award of any shares of Common Stock
or RSUs beyond those contained in the Plans or these Regulations shall be
determined by the Committee and set forth in the Statement of Conditions and
Restrictions or Statement of Terms and Conditions. Such additional conditions or
restrictions may vary from time to time and from participant to participant.

 

  3. The Secretary or Global Human Resources Officer shall inform the Treasurer
of the award of restricted shares of Common Stock or RSUs in payment of
additional remuneration. The transfer and delivery will be made as soon as
practicable after such award by the Committee. The shares awarded shall be
valued at the closing price for the Common Stock of the Company on the New York
Stock Exchange on the day of the transfer to the participant.

 

  4. Shares of Common Stock awarded or issued following redemption of RSUs under
the Plans may be authorized but unissued shares, treasury shares or shares
acquired for purposes of the Plans.

 

  5. For purposes of determining ERISA Supplement (known as “PST Restoration”),
International Retirement Plan and Supplemental Credit awards of restricted
stock, the shares or RSUs awarded shall be valued at the average of the high and
low prices for Common Stock of the Company on the New York Stock Exchange on the
last five business days in June.

 

  6. The Treasurer will transfer shares under the Plans to participants subject
to restrictions as authorized by the Committee. Any certificates for shares
delivered for this purpose will carry a legend legally sufficient to prohibit
their sale or other disposition except in accordance with the terms of the form
of Statement of Conditions and Restrictions or Statement of Terms and
Conditions. Alternately, except as otherwise requested by the participant, the
Treasurer may cause to be maintained a special restricted stock account for each
participant without delivery of certificates for shares of restricted stock,
with any such account maintained in such manner as will prevent sale or other
disposition except in accordance with the terms of the applicable form of
Statement of Conditions and Restrictions or Statement of Terms and Conditions.

 

  7. Restricted shares evidenced by certificates may be surrendered to the
Treasurer upon the lapse of the restrictions and certificates free of any legend
for a like number of shares will be issued. Upon lapse of restrictions on
restricted stock not evidenced by certificates, certificates free of restrictive
legend representing such shares shall be automatically issued, without request
therefor.

 

  8. If, upon action by the Committee or pursuant to a Plan, a participant is
required to sell any or all of the restricted shares to the Company pursuant to
a form of Statement of Conditions and Restrictions or Statement of Terms and
Conditions, the Treasurer will make such purchase for the Company at the
purchase price stated in the form subject to any adjustment called for in the
form or take such other action as is required.

 

  9. In case of a triggering event under Article K of the 2009 Plan; Article K
of the 2001 Plan; Article J of the 1992 Plan or the Belgian Plan; Article 3.4 of
the 2004 Plan; and Article 9 of The Gillette Company 1971 Stock Option Plan (the
“1971 Plan”) the appropriate number of such new or additional or different
shares or securities will be issued by the Treasurer with the applicable
restrictive legend to recipients holding restricted shares, in accordance with
each form of Statement of Conditions and Restrictions or Statement of Terms and
Conditions.

 

- 7 -



--------------------------------------------------------------------------------

VIII. WAIVER, EXTENSION AND INTERPRETATION

 

  1. The Committee’s authority to waive restrictions and conditions included in
the form of Statement of Conditions and Restrictions or Statement of Terms and
Conditions relating to any award shall be exercised sparingly. The authority
shall be exercised only in the case of hardship which in the sole judgment of
the Committee justifies such action. Under no circumstances will the convenience
or preference of the participant be sufficient.

 

  2. Upon request of any holder of shares subject to restrictions which would
lapse upon retirement, the Treasurer is authorized to agree on behalf of the
Company and the Committee to extend such restrictions so as to provide for the
expiration (1) on a date not later than December 15 of the year of retirement;
(2) on January 15 of the year following retirement; (3) on January 15 in the
second year following retirement; or (4) in five or ten annual installments
beginning on January 15 of the year following retirement. Any such request must
be made and agreed to prior to January 1 of the expected year of retirement and
shall be granted only on condition that the employee making the request agrees
not to engage in competitive employment (as defined in Article F of the P&G
Plans or Article 12.1A(b) of the 2004 Plan) following retirement until
expiration of the restrictions, without first obtaining written permission from
the Company.

 

  3. Upon request of any holder of shares subject to restrictions which are
lapsing, the Treasurer may accept as payment of withholding or other applicable
taxes of all kinds, which may be due upon the lapsing of such restrictions, cash
or shares of Common Stock of the Company upon which restrictions are lapsing to
be valued at the average of the high and low prices for such stock on the New
York Stock Exchange on the date the tax payment is otherwise due. In the event
that the New York Stock Exchange is closed to business on the day upon which
shares of the Company’s Common Stock are to be valued for this purpose, the
Treasurer shall value such shares on the immediately preceding business day of
such Exchange on which day such stock was traded.

 

  4. Upon the request of any employee whose compensation is subject to the
jurisdiction of this Committee who has received awards of additional
remuneration specified as to be paid in the form of deferred cash payable at
retirement with interest, the Treasurer is authorized to agree on behalf of the
Company and the Committee to make payment of any such deferred cash balances
with interest owed to such a retiring employee in accordance with the Executive
Deferred Compensation Plan and granted only on condition that the employee
making the request agrees not to engage in competitive employment (as defined in
Article F of the P&G Plans and Article 12.1A(b) of the 2004 Plan) following
retirement until receipt of final payment, without first obtaining written
permission from the Company.

 

  5. Determination by the Committee as to the interpretation of the terms and
provisions of the Plans shall be conclusive on all interested parties.

 

IX. CHIEF EXECUTIVE AWARDS

 

  1. The Chief Executive Officer has the authority to grant a limited number of
RSUs under the Plans to key employees who have demonstrated sustained superior
performance or have key skills and experience, subject to such conditions or
restrictions as determined by this Committee.

 

- 8 -



--------------------------------------------------------------------------------

  2. The number of grants that may be awarded by the Chief Executive Officer in
any calendar year period shall not exceed twenty-five and no individual award
may have a value greater than the lesser of $1,500,000 or three times the
grantee’s base salary.

 

  3. The number of shares or units authorized to be granted under Paragraph 1 of
this Article IX shall be subject to appropriate adjustments in the case of a
triggering event under Article K of the 2009 Plan; Article K of the 2001 Plan;
Article J of the 1992 Plan and the Belgian Plan; Article 3.4 of the 2004 Plan;
or Article 9 of The Gillette Company 1971 Stock Option Plan

 

  4. The Committee shall receive an annual report of all grants under this
Article IX.

 

X. TRANSITIONAL PROVISIONS FOR ASSUMPTION OF THE GILLETTE PLANS PURSUANT TO THE
MERGER BETWEEN THE COMPANY AND THE GILLETTE COMPANY

The termination for “Good Reason” of or by an employee of the Company or its
subsidiaries who was employed by The Gillette Company or its subsidiaries before
the effective time of the merger with the Company shall be treated as a Special
Separation or Retirement according to the provisions of Section 19A.4 of the
2004 Plan and Section 14.3 of the 1971 Plan. “Good Reason” is defined in
Section 20.23 of the 2004 Plan and Section 6(c)(4)(d) of the 1971 Plan.

The Global Human Resources Officer is hereby authorized to assess and conclude
whether an employee’s termination furnishes “Good Reason” for purposes of these
provisions. In addition, the Global Human Resources Officer is further
authorized to delegate to appropriate Company employees who, in the opinion of
the Global Human Resources Officer, possess the requisite expertise, the
authority to (i) develop a process for gathering facts and circumstances
surrounding an employee’s termination for purposes of these provisions, which
process shall include a deadline for submitting any claim for Good Reason, after
which time such claims are barred, and (ii) based on such facts and
circumstances, assess and conclude whether such employee’s termination furnishes
“Good Reason” for purposes of these provisions. The determination of Good Reason
by the Global Human Resources Officer or his/her designee(s) shall be
conclusive.

Subject to the terms of the Gillette Plans, the Committee reserves the authority
to modify the timing, nature, methods for exercise, and/or timing for delivery
of proceeds for those equity grants subject to operation of Section 19A.4 of the
2004 Plan and Section 14.3 of the 1971 Plan (including, without limitation,
recession of such grants for fair compensation) if it reasonably concludes that
such modification is required by any provision of the American Jobs Creation Act
of 2004 (such as Section 409A), as revised, or by any other governing law or
regulation affecting executive compensation.

 

XI. MISCELLANEOUS

 

  1. The Secretary shall promptly notify the affected holders of any outstanding
stock options, stock appreciation rights, stock awards, RSUs or other awards of
any material amendment of any Plan. If consent of the participant is required to
any amendment that affects outstanding stock options and/or stock appreciation
rights, failure of the participant to give consent within sixty days of the date
of notice by means specified in the notice shall be deemed to mean that said
participant does not consent to said amendment.

 

  2. The requirements of Article F, Paragraph 1(b) of the P&G Plans and Article
12.1A(b) of the 2004 Plan are hereby waived as a condition of any outstanding
stock option or stock appreciation right held by an employee on assignment in
France, for the duration of such assignment but not thereafter.

 

- 9 -



--------------------------------------------------------------------------------

  3. The names of persons to whom stock options or stock appreciation rights
have been granted or to whom shares or RSUs have been awarded under the Plans,
and the number of shares covered thereby, shall not be open to inspection unless
authorized by the Committee or the Secretary.

 

  4. The Secretary shall report at each meeting of the Committee at which awards
or grants are to be considered the total number of shares available for award or
grant under each of the Plans.

 

  5. In the absence of the Treasurer of the Company or of a subsidiary, an
Assistant Treasurer of the appropriate Company is hereby authorized to perform
the duties and have the powers of the Treasurer. In addition, the Treasurer is
authorized to delegate to an appropriate manager reporting to the Treasurer the
authority to acquire, transfer and deliver shares for the purposes of the Plans.

 

  6. In the absence of the Secretary, the Office of the Corporate Secretary is
hereby authorized to perform the duties and have the powers of the Secretary.

 

  7. Signature by the Secretary or Global Human Resources Officer on agreement
letters for stock options, stock appreciation rights, stock awards, RSUs or
other award agreements may be by facsimile.

 

  8. These Regulations may be amended at any time by action of the Committee.

 

XII. RECOGNITION SHARES PROGRAM

 

  1. For the period July 1 to June 30 each year, stock options or stock
appreciation rights totaling up to 500,000 shares may be granted to Participants
as set forth in this Article XII.

 

  2. Each grant under this Recognition Shares Program shall be for 100 shares of
Procter & Gamble Common Stock with such terms and conditions as determined by
the Global Human Resources Officer or such Global Human Resources Officer’s
delegate.

 

  3. The Global Human Resources Officer or such Officer’s delegates shall
determine from time to time those Participants who should receive stock options
or stock appreciation rights under the Recognition Shares Program.

 

  4. All stock options and stock appreciation rights granted under the
Recognition Shares Program shall have a maximum life of no more than ten
(10) years from the date of grant and shall not be exercisable within five
(5) years from their date of grant, except in the case of death of the
Participant.

 

  5. For all grants made pursuant to this program, the Committee waives each of
the following provisions:

 

  •  

Intent to Remain with Company for 1 Year (Article F, Paragraph 1(a))

 

  •  

Non-Compete (Article F, Paragraph 1(b))

 

  •  

6 Month Rule ((Article G, Paragraph 9(a)(2) of the 2009 Plan) and (Article G,
Paragraph 4(a)(2) of the 2001 Plan), beginning with the word “that” and ending
with the word “granted”)

 

  •  

5 Year Term for Special Separation (Article G Paragraph 4(c) of the 2001 Plan)

 

- 10 -



--------------------------------------------------------------------------------

  6. For all grants made pursuant to this program, the Committee also adopts the
following provision in lieu of Article G, Paragraph 5 of the 2001 Plan:

“In the case of death of a Participant, a cash payment equal to the Spread Value
of the Award, as of the date of the Participant’s death, shall be paid as soon
as administratively practicable to the Participant’s estate. If the Participant
is located in Italy, the outstanding Award granted to such Participant shall be
(i) immediately canceled if the death occurs prior to the fifth anniversary of
the Grant Date, or (ii) exercisable by the executors, administrators or heirs of
the deceased Participant only for six (6) months following such death if the
death occurs on or after the fifth anniversary of the Grant Date.”

 

  7. For only those grants made pursuant to this program, if a Participant’s
employment is terminated on or after the fifth anniversary of the grant date,
for any reason other than death, disability, Retirement or Special Separation,
the stock options or stock appreciation rights granted herein shall be
exerciseable for thirty (30) calendar days following such termination, and only
to the extent they were exercisable on the date of termination, except as may
otherwise be determined by the Committee, provided that they cannot be exercised
more than ten (10) years after the grant date.

Originally adopted February 26, 1993 and amended and restated October 9, 2001

Article V, paragraphs 7 and 9 amended; Schedule C amended September 10, 2002

Reference to The Procter & Gamble 1983 Stock Plan deleted; Article VI, paragraph
3 amended and Schedule F amended December 10, 2002

Article IX, paragraphs 1 and 3 amended March 11, 2003.

Article IX, paragraph 1 amended June 10, 2003.

Article V, paragraph 12 and Schedule G added August 8, 2003.

Schedule B amended September 8, 2003.

Adjusted for stock split effective May 21, 2004.

Amended to reflect assumption of Gillette plans, December 13, 2005.

Article IV amended to reflect changes in Plan to “actions taken significantly
contrary to best interests”, April 30, 2006

Amended to reflect change to grant price to “closing price for the Common Stock
on the day of the grant”, February, 2007.

Amended to reflect changes in French law regarding holding requirements and
addition of Recognition Shares, August, 2007

Amended to reflect the adoption of the 2009 Plan and the addition of sub-plans F
and H (2009 France Sub-plan and 2009 UK Sub-plan) December 2009.

 

- 11 -



--------------------------------------------------------------------------------

LOGO [g80404g15w26.jpg]

 

 

[GRANT_DATE]                                                         [GLOBALID]

[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]]

Subject: NON-STATUTORY STOCK OPTION SERIES 10-AA

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:

 

Grant Value:    $[DELIVERED_GRANT_VALUE] Option Price per Share:   
$[STOCK_PRCE] Number of Shares:    [SHARES] Date of Grant:    [GRANT_DATE]
Expiration of Option:    26 February 2020 Option Vest Date:    100% after 26
February 2013 Acceptance Deadline:    26. April 2010

This stock option is granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), and
the Exercise Instructions in place as may be revised from time to time.

You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee. Nonetheless, if you would prefer to receive a paper copy of
The Procter & Gamble 2009 Stock and Incentive Compensation Plan and/or
Regulations, please send a written request via email to Execcomp.IM@pg.com.
Please understand that you will continue to receive future Plan materials and
information via electronic mail even though you may have requested a paper copy.

The option is not transferable other than by will or the laws of descent and
distribution and is exercisable during your life only by you. This option will
become void upon any separation (including retirement) from the Company or any
of its subsidiaries within 6 months of the grant date. This option may also
become void upon separation from the Company or any of its subsidiaries at any
time later than 6 months after the grant date (see Article G, paragraph 9(a) of
the Plan). For the purposes of this option, separation from the Company or any
of its subsidiaries and termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.



--------------------------------------------------------------------------------

Please note that when the issue or transfer of the Common Stock covered by this
option may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding options may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.

This option to purchase shares of Common Stock of the Company is subject to the
Employee Acknowledgement and Consent Form below and to the terms of the Plan and
Regulations of the Committee, with which you acknowledge you are familiar by
accepting this award, including the non-compete and non-solicitation provisions
and other terms of Article F of the Plan. The option is also subject to and
bound by the actions of the Compensation and Leadership Development Committee
and of the Company’s Board of Directors. This option grant, the Plan and
Regulations of the Committee together constitute an agreement between the
Company and you in accordance with the terms thereof and hereof, and no other
understandings and/or agreements have been entered by you with the Company
regarding this specific stock option grant. Any legal action related to this
option, including Article F, may be brought in any federal or state court
located in Hamilton County, Ohio, USA, and you hereby agree to accept the
jurisdiction of these courts and consent to service of process from said courts
solely for legal actions related to this option grant.

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

 

THE PROCTER & GAMBLE COMPANY   

Moheet Nagrath

Global Human Resources Officer

 

ATTACHMENTS    To Accept Your Stock Option   

Read and check each of the boxes below:

  

¨        I have read, understand and agree to be bound by each of:

   the terms of this letter and attachments above; The Procter & Gamble 2009
Stock and Incentive Compensation Plan; Regulations of the Committee and the
Employee Acknowledgement and Consent Form (below).

 

¨        I accept the stock option grant detailed above. (To accept this option,
you must also check the box above.)



--------------------------------------------------------------------------------

To Reject Your Stock Option

Read and check the box below:

 

¨ I have read and understand the terms noted above. I do not agree to be bound
by these terms, and hereby reject the stock option grant detailed above.

LOGO [g80404g34e73.jpg]

Employee Acknowledgement and Consent Form

I understand that I am eligible to receive a grant of stock options or
restricted stock units (“RSUs”) under The Procter & Gamble 2009 Stock and
Incentive Compensation Plan referred to as the “Plan”).

Data Privacy

I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.

I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all options or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise of the option or
settlement of the RSU. I understand that Data will be held only as long as is
necessary to implement, administer and manage my participation in the Plan. I
understand that I may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing my local human resources representative. I understand,
however, that refusing or withdrawing my consent may affect my ability to
participate in the Plan. For more information on the consequences of my refusal
to consent or withdrawal of consent, I understand that I may contact my local
human resources representative.

Nature of Grant

By completing this form and accepting the grant of the stock options or RSUs
evidenced hereby, I acknowledge that: i) the Plan is established voluntarily by
The Procter & Gamble Company, it is discretionary in nature and it may be
amended, suspended or terminated at any time; ii) the grant of options or RSUs
under the Plan is voluntary and occasional and does not create any contractual
or other right to receive future grants of options or RSUs, or benefits in lieu
of options or RSUs, even if options or RSUs have been granted repeatedly in the
past; iii) all decisions with respect to future grants of options or RSUs, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) the option or RSU is an extraordinary item and not part of normal
or expected compensation or salary for any purposes including, but not limited
to, calculating any termination, severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; vi) in the event that my employer is not P&G, the grant of
options or RSUs will not be interpreted to form an employment relationship with
P&G; and furthermore, the grant of options or RSUs will not be interpreted to
form an employment contract with my Employer; vii) the future value of the
shares purchased under the Plan is unknown and cannot be predicted with
certainty, may increase or decrease in value, even below the exercise price and,
if the underlying shares do not increase in value, the option will have no
value; iix) my participation in the Plan shall not create a right to further
employment with my



--------------------------------------------------------------------------------

Employer and shall not interfere with the ability of my Employer to terminate my
employment relationship at any time, with or without cause; ix) and no claim or
entitlement to compensation or damages arises from the termination of the option
or RSU or the diminution in value of the option or RSU or shares purchased and I
irrevocably release P&G and my Employer from any such claim that may arise.

Responsibility for Taxes

Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the option
or RSU grant, including the grant, vesting or exercise of the option, settlement
of the shares from the RSU, the subsequent sale of shares acquired and the
receipt of any dividends or the potential impact of current or future tax
legislation in any jurisdiction; and (2) do not commit to structure the terms of
the grant or any aspect of the option or RSU to reduce or eliminate my liability
for Tax-Related Items.

Prior to exercise of the option or settlement of the shares from the RSU, I
shall pay or make adequate arrangements satisfactory to P&G and/or my Employer
to satisfy all withholding and payment on account obligations of P&G and/or my
Employer. In this regard, I authorize P&G and/or my Employer to withhold all
applicable Tax-Related Items from my wages or other cash compensation paid to me
by P&G and/or my Employer or from proceeds of the sale of the shares.
Alternatively, or in addition, if permissible under local law, P&G may (1) sell
or arrange for the sale of shares that I acquire to meet the withholding
obligation for Tax-Related Items, and/or (2) withhold in shares, provided that
P&G only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, I shall pay to P&G or my Employer any amount of
Tax-Related Items that P&G or my Employer may be required to withhold as a
result of my participation in the Plans or my purchase of shares that cannot be
satisfied by the means previously described. P&G may refuse to honor the
exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.



--------------------------------------------------------------------------------

2010 Executive Compensation Award Form Preferences

2009/10 STAR Award

 

 

 

_____%   Cash*    }    Must equal 100% _____%   Stock Options       _____%  
Deferred Compensation1       _____%   Restricted Stock Units (RSUs)      

¨   Deliver shares on September 15,         .

¨   Deliver shares one year after separation or per my retirement RSU election

2010 Key Manager Long Term Incentive Award

 

 

 

 

_____%   Stock Options* (50%, 75%, 100%)

  }    Must equal 100%

_____%   RSUs (50%, 25%, 0%)

         

2009/10 BGP Interim Award

 

 

75% RSUs (1 year)

¨   Deliver shares on September 15, 2011

¨   Deliver shares on September 15,          (must be later than 2011)

¨   Deliver shares one year after separation or per my retirement RSU election

 

_____%   Cash*

   }    Must equal 25%

_____%   Deferred Compensation1

     

_____%   RSUs

     

¨   Deliver shares on September 15,         .

¨   Deliver shares one year after separation or per my retirement RSU election

2010 Base Salary

 

 

_____%   Deferred Compensation1 (max 50%)

Your signature below indicates your agreement that any awards granted or paid
pursuant to the STAR and/or BGP programs will be subject to the terms of the
Senior Executive Officer Recoupment Policy. This Policy provides that in the
event of a significant restatement of financial results, if compensation paid
pursuant to STAR and/or BGP would have been lower based on restated results, the
Compensation and Leadership Development Committee may seek to recoup from the
senior executive officers some or all of the compensation paid pursuant to STAR
and/or BGP. A copy of the policy is available from Kathy Hardman.

 

          Signature     Date

Sign and return this form to Kathy Hardman, Global Executive Compensation, TN14
GO by 04 December

2009, otherwise all awards will be paid in the default form.

 

 

* Default payment form

1

For Deferred Compensation, please complete and return Election to Defer (Form
B). First time participants also complete and return the Designation of Payment
Form (Form C) and the Beneficiary Designation Form.



--------------------------------------------------------------------------------

Appendix 1: Payment Preference Materials for Key Manager Awards

[DATE]

[NAME]

Subject: Preferences for [YEAR] Key Manager Payments

Your choices for the awards are:

February [YEAR] Key Manager Award

 

  •  

Stock Options

 

  •  

Restricted Stock Units (RSUs) (0%, 25% or 50%)

Attached you will find an election form to be returned to [NAME].

Please keep the following in mind as you consider your choices:

 

  •  

It is recommended that you consult legal/tax/financial advisors to determine the
appropriate award form(s) for your personal situation.

 

  •  

While your selection will be given consideration, it is not binding on the
Company until approved by the Compensation & Leadership Development Committee of
the Board of Directors.

IF YOU MISS THE [DATE] DEADLINE, YOU WILL RECEIVE THE DEFAULT (STOCK OPTIONS).

[NAME]



--------------------------------------------------------------------------------

[YEAR] EXECUTIVE COMPENSATION AWARD FORM PREFERENCES

[YEAR] Key Manager Long-Term Incentive Award Payable [DATE] [YEAR] Preference
Selection

 

Stock Options    ______%  

Restricted Stock Units (RSUs)

Choices are 0%, 25% or 50%

   ______%

 

(maximum of
50%)

  Shares will deliver 100% in 5 years ([DATE]). Key Manager RSUs have no
dividend equivalents and no deferral past 5 years. Total    100%  

 

  •  

You must be an active employee as of the award date to receive any non-cash
award

 

  •  

All elections are irrevocable after [DATE].

 

              Signature     Date

Return form to [NAME]



--------------------------------------------------------------------------------

Appendix 2: Key Manager Individual Grant Summary

 

Name:

   [NAME]   

 

Your [YEAR] Key Manager Total Grant Value is:

   [Grant Value]            

 

You elected to receive your 2008 Key Manager Award as:

   [ ]%   Stock Options    [ ]%   Restricted Stock Units (RSUs)

You must accept this award electronically prior to [DATE] or it will be
forfeited.

Grant Details:

 

Stock Options

Grant Date:

   [DATE]

Grant Value:

   [SO GRANT VALUE]

Number of Option Shares:

   [NUMBER]

Grant Price:

   [PRICE]

Vest Date:

   [DATE]

Expiration Date:

   [DATE] Restricted Stock Units

Number of RSUs:

   [NUMBER]

Date Shares Deliver:

   [DATE]

Grant Calculation:

The closing stock price on the grant date of [DATE] was [PRICE]

 

Number of Stock Options

   = Total Grant Value    ÷    Grant Price    x    % stock options elected

Number of RSUs

   = Total Grant Value    ÷    Grant Price    x    % RSUs elected ÷
[conversion factor]

As a Recipient, what can you expect next?

 

  •  

Your manager will release your grant in the system and you will receive an email
message from [NAME] that contains:

 

  •  

a link to instructions on what you need to do to accept your grant

 

  •  

a link to your official Grant Letter where you must electronically accept or
reject your grant

 

  •  

Grants not accepted by [DATE] will be forfeited.

 

  •  

You will receive an email confirmation from [NAME] when you have successfully
accepted or rejected the grant.

 

  •  

Accepted grants appear in your personal stock option account (My Stock
Options/Future Shares found on my.PG.com/Employee Resources) within 48 hours.

This summary is for information purposes only. This summary does not replace
your official grant letter that is being sent to you electronically to which you
must respond.



--------------------------------------------------------------------------------

Appendix 3: Grant Letter for Key Manager Award in Stock Options and Stock
Appreciation Rights

[DATE]

[NAME]

Subject:            Non-Statutory Stock Option Series xx-xx

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:

 

Grant Value:    [NUMBER] Option Price per Share:    [NUMBER] Number of Shares:
   [NUMBER] Date of Grant:    [DATE] Expiration of Option:    [DATE] Option
Exercisable:    [NUMBER]% after [DATE] Acceptance Deadline:    [DATE]

This stock option is granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), and
the Exercise Instructions in place as may be revised from time to time.

You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: [LINK] and the Regulations by activating this
hyperlink: [LINK]. Nonetheless, if you would prefer to receive a paper copy of
The Procter & Gamble 2009 Stock and Incentive Compensation Plan and/or
Regulations, please send a written request via email to [EMAIL ADDRESS]. Please
understand that you will continue to receive future Plan materials and
information via electronic mail even though you may have requested a paper copy.

The option is not transferable other than by will or the laws of descent and
distribution and is exercisable during your life only by you. This option will
become void upon any separation (including retirement) from the Company or any
of its subsidiaries within 6 months of the grant date. This option may also
become void upon separation from the Company or any of its subsidiaries at any
time later than 6 months after the grant date (see Article G, paragraph 9(a) of
the Plan). For the purposes of this option, separation from the Company or any
of its subsidiaries and termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.

Please note that when the issue or transfer of the Common Stock covered by this
option may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding options may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.

This option to purchase shares of Common Stock of the Company is subject to the
Employee Acknowledgement and Consent Form below and to the terms of the Plan and
Regulations of the Committee, with which you acknowledge you are familiar by
accepting this award, including the non-compete and non-solicitation provisions
and other terms of Article F of the Plan. The option is also subject to and
bound by the actions of the Compensation and Leadership Development Committee
and of the Company’s Board of Directors. This option grant, the Plan and
Regulations of the Committee together constitute an agreement between the
Company and you in accordance with the terms thereof and hereof, and no other
understandings and/or agreements have been entered by you with the Company
regarding this specific stock option grant. Any legal action related to this
option, including Article F, may be brought in any federal or state court
located in Hamilton County, Ohio, USA, and you hereby agree to accept the
jurisdiction of these courts and consent to service of process from said courts
solely for legal actions related to this option grant.



--------------------------------------------------------------------------------

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

 

The Procter & Gamble Company [NAME]

To Accept Your Stock Option

Read and check each of the boxes below:

I have read, understand and agree to be bound by each of:

The terms of this letter; The Procter & Gamble 2009 Stock and Incentive Plan;
Regulations of the Committee; and the Employee Acknowledgement and Consent Form.

I accept the stock option grant detailed above. (To accept this option, you must
also check the box above.)

To Reject Your Stock Option

Read and check each of the boxes below:

I have read and understand the terms noted above. I do not agree to be bound by
these terms, and hereby reject the stock option grant detailed above.



--------------------------------------------------------------------------------

Appendix 4: Grant Letter for Key Manager Award in RSUs

[DATE]

[NAME]

 

Subject:     Award of Restricted Stock Units Series xx-KM-RSU

In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock Units
(“RSUs”) as follows:

 

Number of Restricted Stock Units:

   [NUMBER]

Date of Grant:

   [DATE]

Forfeiture Date:

   [DATE]

Settlement Date (Shares Delivered on):

   [DATE]

Acceptance Deadline:

   [DATE]

These RSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), the
Settlement Instructions in place as may be revised from time to time, and the
attached Statement of Terms and Conditions Form [CODE].

You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: [LINK] and the Regulations by activating this
hyperlink: [LINK]. Nonetheless, if you would prefer to receive a paper copy of
The Procter & Gamble 2009 Stock and Incentive Compensation Plan and/or
Regulations, please send a written request via email to [EMAIL ADDRESS]. Please
understand that you will continue to receive future Plan materials and
information via electronic mail even though you may have requested a paper copy.

RSUs are not transferable other than by will or the laws of descent and
distribution and are exercisable during your life only by you. RSUs will become
void upon any separation (including retirement) from the Company or any of its
subsidiaries within 6 months of the grant date. RSUs may also become void upon
separation from the Company or any of its subsidiaries at any time later than 6
months after the grant date (see Section 2(b) of Terms and Conditions Form
[CODE]. For the purposes of this RSU grant, separation from the Company or any
of its subsidiaries and termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.

Please note that when the issue or transfer of the Common Stock covered by this
RSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding RSUs may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.

RSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form below, the terms of the Plan and Regulations of the Committee, and the
attached statement of Terms and Conditions Form [CODE], with which you
acknowledge you are familiar by accepting this award, including the non-compete
and non-solicitation provisions and other terms of Article F of the Plan. These
RSUs are also subject to and bound by the actions of the Compensation and
Leadership Development Committee and of the Company’s Board of Directors. This
RSU grant, the Plan and Regulations of the Committee, and the attached statement
of Terms and Conditions Form [CODE] together constitute an agreement between the
Company and you in accordance with the terms thereof and hereof, and no other
understandings and/or agreements have been entered by you with the Company
regarding these RSUs. Any legal action related to these RSUs, including the



--------------------------------------------------------------------------------

non-compete provisions, may be brought in any federal or state court located in
Hamilton County, Ohio, USA, and you hereby agree to accept the jurisdiction of
these courts and consent to service of process from said courts solely for legal
actions related to this RSU grant.

Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.

 

THE PROCTER & GAMBLE COMPANY [NAME]

To Accept Your Restricted Stock Unit Grant

Read and check each of the boxes below:

I have read, understand and agree to be bound by each of:

The terms of this letter; The Procter & Gamble 2001 Stock and Incentive Plan;
Regulations of the Committee; Terms and Conditions Form [CODE] and the Employee
Acknowledgement and Consent Form.

I accept the Restricted Stock Unit grant detailed above. (To accept this option,
you must also check the box above.)

To Reject Your Restricted Stock Unit Grant

Read and check each of the boxes below:

I have read and understand the terms noted above. I do not agree to be bound by
these terms, and hereby reject the Restricted Stock Unit grant detailed above.



--------------------------------------------------------------------------------

Form KM

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR KEY MANAGER RESTRICTED STOCK

UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Data” has the meaning described in Section 6;

(b) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”).

(c) “Forfeiture Date” is the date identified as such in your Award Letter;

(d) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(e) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(f) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(g) “Procter & Gamble” means the Company and/or its Subsidiaries;

(h) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the Original Settlement Date;

(i) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.

 

10-13-09



--------------------------------------------------------------------------------

Form KM

 

(b) During the Forfeiture Period, your Restricted Stock Units will be forfeited
and cancelled if you leave your employment with Procter & Gamble for any reason,
except due to: (i) your Disability; (ii) death; (iii) Retirement in accordance
with the provisions of any appropriate Retirement plan of Procter & Gamble that
occurs more than six months from the Grant Date; or (iv) Special Separation that
occurs more than six months from the Grant Date. In the event of your death or
Disability during the Forfeiture Period, your Forfeiture Date will automatically
and immediately become, without any further action by you or the Company, the
date of your death or Disability. In the event of your Retirement or Special
Separation that occurs more than six months from the Grant Date, your Forfeiture
Date will automatically and immediately become, without any further action by
you or the Company, the date of your Retirement or Special Separation.

(c) Upon your death or upon your Disability, while you hold Restricted Stock
Units, your Original Settlement Date will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(d) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.

(e) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, or to settle your Restricted Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.

(f) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.

 

3. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

4. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

5. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of

 

10-13-09



--------------------------------------------------------------------------------

Form KM

 

Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded repeatedly in the past; (iii) all
decisions with respect to future Restricted Stock Unit awards, if any, will be
at the sole discretion of the Company; (iv) your participation in the Plan is
voluntary; (v) Restricted Stock Units are an extraordinary item and not part of
normal or expected compensation or salary for any purpose, including without
limitation calculating any termination, severance, resignation, redundancy, or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (vi) in the event that your employer is not the
Company, the award of Restricted Stock Units will not be interpreted to form an
employment relationship with the Company; and, furthermore, the award of
Restricted Stock Units will not be interpreted to form an employment contract
with any Procter & Gamble entity; (vii) the future value of Common Stock is
unknown and cannot be predicted with certainty; and (viii) no claim or
entitlement to compensation or damages arises from termination or forfeiture of
Restricted Stock Units, or diminution in value of Restricted Stock Units or
Common Stock received in settlement thereof, and you irrevocably release
Procter & Gamble from any such claim that may arise.

 

6. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

7. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

 

10-13-09



--------------------------------------------------------------------------------

Form KM

 

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

8. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

9. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

10. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

11. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form KMW

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR KEY MANAGER RESTRICTED STOCK

UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Data” has the meaning described in Section 6;

(b) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(c) “Forfeiture Date” is the date identified as such in your Award Letter;

(d) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(e) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(f) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(g) “Procter & Gamble” means the Company and/or its Subsidiaries;

(h) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the Original Settlement Date;

(i) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.

 

10-13-09



--------------------------------------------------------------------------------

Form KMW

 

(b) During the Forfeiture Period, your Restricted Stock Units will be forfeited
and cancelled if you leave your employment with Procter & Gamble for any reason,
except due to: (i) your Disability; (ii) death; (iii) Retirement in accordance
with the provisions of any appropriate Retirement plan of Procter & Gamble; or
(iv) Special Separation. In the event of your death or Disability during the
Forfeiture Period, your Forfeiture Date will automatically and immediately
become, without any further action by you or the Company, the date of your death
or Disability. In the event of your Retirement or Special Separation, your
Forfeiture Date will automatically and immediately become, without any further
action by you or the Company the date of your Retirement or Special Separation.

(c) Upon your death or upon your Disability while you hold Restricted Stock
Units, your Original Settlement Date will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(d) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i)the Forfeiture Date
(if any) shall become the date the change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.

(e) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, or to settle your Restricted Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.

(f) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.

 

3. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

4. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

5. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units,

 

10-13-09



--------------------------------------------------------------------------------

Form KMW

 

even if Restricted Stock Units have been awarded repeatedly in the past;
(iii) all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company; (iv) your participation in the
Plan is voluntary; (v) Restricted Stock Units are an extraordinary item and not
part of normal or expected compensation or salary for any purpose, including
without limitation calculating any termination, severance, resignation,
redundancy, or end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) in the event that your employer is
not the Company, the award of Restricted Stock Units will not be interpreted to
form an employment relationship with the Company; and, furthermore, the award of
Restricted Stock Units will not be interpreted to form an employment contract
with any Procter & Gamble entity; (vii) the future value of Common Stock is
unknown and cannot be predicted with certainty; and (viii) no claim or
entitlement to compensation or damages arises from termination or forfeiture of
Restricted Stock Units, or diminution in value of Restricted Stock Units or
Common Stock received in settlement thereof, and you irrevocably release
Procter & Gamble from any such claim that may arise.

 

6. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

7. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

 

10-13-09



--------------------------------------------------------------------------------

Form KMW

 

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

8. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

9. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

10. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

11. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form OPN

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Agreed Settlement Date” has the meaning described in Section 2(b);

(b) “Data” has the meaning described in Section 7;

(c) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(d) “Dividend Equivalents” has the meaning described in Section 3;

(e) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(f) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(g) “Procter & Gamble” means the Company and/or its Subsidiaries;

(h) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the later of the Original Settlement
Date or the Agreed Settlement Date;

(i) “Settlement Period” means the period from the Grant Date until the later of
the Original Settlement Date or the Agreed Settlement Date;

(j) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).

 

10-13-09



--------------------------------------------------------------------------------

Form OPN

 

(b) At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.

(c) Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(d) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) if the Change in
Control occurrence meets the definitional requirements of a change in control as
defined under Section 409A, your Original Settlement Date (or Agreed Settlement
Date, if applicable) will become the date the Change in Control occurred, and
the award will be settled in accordance with the terms of the Plan and (ii) if
the Change in Control does not meet the Section 409A requirements, your award
will be settled on the Original Settlement Date (or Agreed Settlement Date, if
applicable).

(e) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, to agree to an Agreed Settlement Date, or to settle your Restricted Stock
Units, including requiring you to do so by means of electronic signature, or
charging you an administrative fee for doing so.

(f) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.

 

3. Dividend Equivalents.

As a holder of Restricted Stock Units, during the Settlement period, each time a
cash dividend or other cash distribution is declared with respect to Common
Stock, you will receive additional Restricted Stock Units (“Dividend
Equivalents”). The number of such additional Restricted Stock Units will be
determined as follows: multiply the number of Restricted Stock Units currently
held by the per share amount of the cash dividend or other cash distribution on
the Common Stock, and then divide the result by the price of the Common Stock on
the date of the dividend or distribution. These Dividend Equivalent Restricted
Stock Units will be subject to the same terms and conditions as the original
Restricted Stock Units that gave rise to them, including forfeiture and
settlement terms, except that if there is a fractional number of Dividend
Equivalent Restricted Stock Units on the date they are to be settled, you will
receive one share of Common Stock for the fractional Dividend Equivalent
Restricted Stock Units.

 

4. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

10-13-09



--------------------------------------------------------------------------------

Form OPN

 

5. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

6. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by the Company, is discretionary in nature, and may be
amended, suspended or terminated at any time; (ii) the award of Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future awards of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been awarded
repeatedly in the past; (iii) all decisions with respect to future Restricted
Stock Unit awards, if any, will be at the sole discretion of the Company;
(iv) your participation in the Plan is voluntary; (v) Restricted Stock Units are
an extraordinary item and not part of normal or expected compensation or salary
for any purpose, including without limitation calculating any termination,
severance, resignation, redundancy, or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (vi) in
the event that your employer is not the Company, the award of Restricted Stock
Units will not be interpreted to form an employment relationship with the
Company; and, furthermore, the award of Restricted Stock Units will not be
interpreted to form an employment contract with any Procter & Gamble entity;
(vii) the future value of Common Stock is unknown and cannot be predicted with
certainty; and (viii) no claim or entitlement to compensation or damages arises
from termination or forfeiture of Restricted Stock Units, or diminution in value
of Restricted Stock Units or Common Stock received in settlement thereof, and
you irrevocably release Procter & Gamble from any such claim that may arise.

 

7. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the

 

10-13-09



--------------------------------------------------------------------------------

Form OPN

 

plan. You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, or refuse or withdraw the consents contained in this
paragraph, in any case without cost, by contacting in writing your local human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

8. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

9. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

10. Governing Law.

The validity, interpretation, performance and enforcements of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

11. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

12. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Agreed Settlement Date” has the meaning described in Section 2(c);

(b) “Data” has the meaning described in Section 7;

(c) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(d) “Dividend Equivalents” has the meaning described in Section 3;

(e) “Forfeiture Date” is the date identified as such in your Award Letter;

(f) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(g) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(h) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(i) “Procter & Gamble” means the Company and/or its Subsidiaries;

(j) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the later of the Original Settlement
Date or the Agreed Settlement Date;

(k) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).

 

10-13-09



--------------------------------------------------------------------------------

Form RTD

 

(b) During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to:
(i) your Disability; (ii) your retirement in accordance with the provisions of
any appropriate retirement plan of Procter & Gamble; (iii) death; or (iv) in
certain circumstances, your Special Separation. In the event of your death or
Disability during the Forfeiture Period, your Forfeiture Date will automatically
and immediately become, without any further action by you or the Company, the
date of your death or Disability. In the event of your retirement in accordance
with the provisions of any appropriate retirement plan of Procter & Gamble
during the Forfeiture Period, you will retain your Restricted Stock Units
subject to the Plan and these Terms and Conditions. In the event of your Special
Separation during the Forfeiture Period, your Restricted Stock Units will be
forfeited and cancelled unless otherwise agreed to in writing by the Company.

(c) At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.

(d) Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(e) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will become the date the change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, your award will be settled on the Original Settlement Date (or
Agreed Settlement Date, if applicable).

(f) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, to agree to an Agreed Settlement Date, or to settle your Restricted Stock
Units, including requiring you to do so by means of electronic signature, or
charging you an administrative fee for doing so.

(g) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD

 

3. Dividend Equivalents.

As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.

 

4. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

5. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

6. Consent

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD

 

7. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

8. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

9. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD

 

10. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

11. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

12. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD-A

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Agreed Settlement Date” has the meaning described in Section 2(c);

(b) “Data” has the meaning described in Section 7;

(c) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(d) “Dividend Equivalents” has the meaning described in Section 3;

(e) “Forfeiture Date” is the date identified as such in your Award Letter;

(f) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(g) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(h) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(i) “Procter & Gamble” means the Company and/or its Subsidiaries;

(j) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the later of the Original Settlement
Date or the Agreed Settlement Date;

(k) “Separation from Service” shall have the meaning provided under
Section 409A.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD-A

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).

(b) During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to:
(i) your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.

(c) At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.

(d) Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(e) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b) (iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement date (or Agreed
Settlement Date, if applicable) will become the date the Change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, award will be settled on the Original Settlement Date (or Agreed
Settlement Date, if applicable).

(f) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, to agree to an Agreed Settlement Date, or to settle your Restricted Stock
Units, including requiring you to do so by means of electronic signature, or
charging you an administrative fee for doing so.

(g) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD-A

 

3. Dividend Equivalents.

As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.

 

4. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

5. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

6. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD-A

 

7. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

8. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

9. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD-A

 

10. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

11. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

12. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD - C

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Agreed Settlement Date” has the meaning described in Section 2(c);

(b) “Data” has the meaning described in Section 8;

(c) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(d) “Dividend Equivalents” has the meaning described in Section 4;

(e) “Forfeiture Date” is the date identified as such in your Award Letter;

(f) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(g) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(h) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(i) “Procter & Gamble” means the Company and/or its Subsidiaries;

(j) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the later of the Original Settlement
Date or the Agreed Settlement Date.

(k) “Separation from Service” shall have the meaning provided under Section 409A
.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD - C

 

2. Transfer and Restrictions.

(a) Except as set forth in Section 3 herein, neither Restricted Stock Units nor
your interest in them may be sold, exchanged, transferred, pledged,
hypothecated, given or otherwise disposed of by you at any time, except by will
or by the laws of descent and distribution. Any attempted transfer of a
Restricted Stock Unit, whether voluntary or involuntary on your part, will
result in the immediate forfeiture to the Company, and cancellation, of the
Restricted Stock Unit (including all rights to Dividend Equivalents).

(b) During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to:
(i) your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.

(c) At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.

(d) Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(e) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will become the date the change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, your award will be settled on the Original Settlement Date (or
Agreed Settlement Date, if applicable).

(f) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, to agree to an Agreed Settlement Date, or to settle your Restricted Stock
Units, including requiring you to do so by means of electronic signature, or
charging you an administrative fee for doing so.

(g) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, or you have exercised the
conversion right described in Section 3 below, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD - C

 

3. Conversion to Deferred Compensation Plan.

(a) You are entitled to convert all or a portion of the Restricted Stock Units
awarded to you as set forth in the letter and Dividend Equivalents into a
contribution to The Procter & Gamble Deferred Compensation Plan (the “Deferred
Compensation Plan”) once you reach age 50. Any such conversions must be
completed during one of the Company’s open window periods for executives and are
subject to the Company’s Insider Trading Policy and any other restrictions in
place at the time of conversion (claw-back provisions, share ownership
requirements, etc.).

(b) The value of any contribution to the Deferred Compensation Plan resulting
from the conversion of Restricted Stock Units and Dividend Equivalents shall be
determined by multiplying the number of Restricted Stock Units to be converted
by the closing price of the Company’s common stock on the New York Stock
Exchange on the date of conversion.

(c) Contributions to the Deferred Compensation Plan resulting from the
conversion of Restricted Stock Units will be placed into a notional account and
administered in accordance with the terms and conditions set forth in that plan,
as amended.

 

4. Dividend Equivalents.

As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.

 

5. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

6. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD - C

 

7. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.

 

8. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

10-13-09



--------------------------------------------------------------------------------

Form RTD - C

 

9. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

10. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.

 

11. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

12. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

13. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form RTN2

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Data” has the meaning described in Section 6;

(b) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(c) “Forfeiture Date” is the date identified as such in your Award Letter;

(d) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(e) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(f) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(g) “Procter & Gamble” means the Company and/or its Subsidiaries;

(h) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the Original Settlement Date;

(i) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.

 

10-13-09



--------------------------------------------------------------------------------

Form RTN2

 

(b) During the Forfeiture Period, your Restricted Stock Units will be forfeited
and cancelled if you leave your employment with Procter & Gamble for any reason,
except due to: (i) your Disability; (ii) death; or (iii) in certain
circumstances, your Special Separation. In the event of your death or Disability
during the Forfeiture Period, your Forfeiture Date will automatically and
immediately become, without any further action by you or the Company, the date
of your death or Disability. In the event of your Special Separation during the
Forfeiture Period, your Restricted Stock Units will be forfeited and cancelled
unless otherwise agreed to in writing by the Company.

(c) Upon your death or upon your Disability while you hold Restricted Stock
Units, your Original Settlement Date will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.

(d) Upon the occurrence of a Change in control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b) (iv), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.

(e) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, or to settle your Restricted Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.

(f) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.

 

3. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

4. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

5. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted

 

10-13-09



--------------------------------------------------------------------------------

Form RTN2

 

Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.

 

6. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

7. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

 

10-13-09



--------------------------------------------------------------------------------

Form RTN2

 

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

8. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

9. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

10. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

11. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

Form RTN

 

THE PROCTER & GAMBLE COMPANY

STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.

 

1. Definitions.

For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.

(a) “Data” has the meaning described in Section 7;

(b) “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);

(c) “Dividend Equivalents” has the meaning described in Section 3;

(d) “Forfeiture Date” is the date identified as such in your Award Letter;

(e) “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.

(f) “Grant Date” means the date a Restricted Stock Unit was awarded to you, as
identified in your Award Letter;

(g) “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;

(h) “Procter & Gamble” means the Company and/or its Subsidiaries;

(i) “Restricted Stock Unit” means an unfunded, unsecured promise by the Company,
in accordance with these Terms and Conditions and the provisions of the Plan, to
issue to you one share of Common Stock on the Original Settlement Date;

(j) “Separation from Service” shall have the meaning provided under
Section 409A.

 

2. Transfer and Restrictions.

(a) Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to receive
Dividend Equivalents).

 

10-13-09



--------------------------------------------------------------------------------

Form RTN

 

(b) During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to:
(i) your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.

(c) Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date will
automatically and immediately become, without any further action by you or the
Company, the date of your death or Disability, as applicable.

(d) Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.

(e) From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Restricted Stock
Units, or to settle your Restricted Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.

(f) Once your Restricted Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.

 

3. Dividend Equivalents.

As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.

 

10-13-09



--------------------------------------------------------------------------------

Form RTN

 

4. Voting and Other Shareholder Rights.

A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.

 

5. Suspension Periods and Termination.

The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.

 

6. Consent.

By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.

 

7. Data Privacy.

By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data

 

10-13-09



--------------------------------------------------------------------------------

Form RTN

 

privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of Data
by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data to any
broker or other third party with whom you may elect to deposit any shares of
Common Stock in connection with the settlement of your Restricted Stock Units.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents contained in this paragraph, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

8. Notices.

(a) Any notice to Procter & Gamble that is required or appropriate with respect
to Restricted Stock Units held by you must be in writing and addressed to:

The Procter & Gamble Company

ATTN: Corporate Secretary’s Office

P.O. Box 599

Cincinnati, OH 45201

or such other address as Procter & Gamble may from time to time provide to you
in writing.

(b) Any notice to you that is required or appropriate with respect to Restricted
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.

 

9. Successors and Assigns.

These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.

 

10. Governing Law.

The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.

 

11. The Plan.

All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.

 

10-13-09



--------------------------------------------------------------------------------

Form RTN

 

12. Effect of These Terms and Conditions.

These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.

 

10-13-09



--------------------------------------------------------------------------------

FORM SRS

10/13/09

PROCTER & GAMBLE

STATEMENT OF CONDITIONS AND RESTRICTIONS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The shares of Common Stock of The Procter & Gamble Company (the “Restricted
Shares”) awarded to you as stated in the accompanying letter have been
transferred to you on the express condition that these Restricted Shares, and
your ownership thereof, are subject to the following conditions and
restrictions:

 

1. Restrictions and Conditions on Shares —

(a) Neither these Restricted Shares nor any of your interest therein may be
sold, exchanged, transferred, pledged, hypothecated, given or otherwise disposed
of by you at any time except as specifically permitted or otherwise required by
the terms of this Statement.

(b) In the event that your employment with Procter & Gamble terminates for any
reason except as set forth in Section 4(a)(ii) below prior to the vesting date
shown in the accompanying letter, you will be deemed to have received delivery
on the date of the termination of your employment a written demand by the
Company to sell to the Company within ten (10) days any of these Restricted
Shares where the conditions and restrictions have not lapsed as set forth in
paragraph 4 below at a price of ten cents ($.10) per share, which price is
subject to adjustment as hereinafter provided. For the purpose of this
subparagraph, your employment with Procter & Gamble shall not be deemed to
terminate by reason of your being on leave of absence for any purpose approved
in writing by the Company.

(c) In the event that you shall at any time attempt to sell, exchange, transfer,
pledge, hypothecate, give or otherwise dispose of any of the Restricted Shares,
or any interest therein, in violation of the terms and conditions of this
Statement, you will be required, within ten (10) days after delivery to you of a
written demand by the Company made within ninety (90) days after the occurrence
of such event, to sell to the Company all Restricted Shares then registered in
your name with respect to which the conditions and restrictions set forth in
this Statement are still in effect at a price of ten cents ($.10) per share,
which price is subject to adjustment as hereinafter provided.

(d) (i) The determination as to whether an event has occurred requiring a sale
of Restricted Shares to the Company in accordance with any provision of this
paragraph 1, paragraph 7 following or any other provision of this Statement
shall be made by the Compensation and Leadership Development Committee (the
“Committee”) in its sole discretion, and all determinations of the Committee
with respect thereto shall in all respects be conclusive upon you and any
persons claiming under or through you.

(ii) If you shall at any time be required to sell any or all of these Restricted
Shares to the Company pursuant to any provisions of this paragraph 1, paragraph
7 following or any other provision in this Statement, you shall, effective on
the date of the delivery or deemed delivery of the Company’s demand to you,
cease to have any rights as a shareholder with respect to the Restricted Shares
so required to be sold, or any interest therein; and, without limitation, you
shall cease to be entitled to receive any future dividends upon such Restricted
Shares with record dates occurring after the date of delivery of such demand;
and in the event that for any reason you shall receive any such dividends upon
such Restricted Shares you will be required to repay the Company an amount equal
to such dividends.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

(iii) If you shall at any time be required to sell any or all of these
Restricted Shares to the Company pursuant to the provisions of this paragraph 1,
paragraph 7 following or any other provision in this Statement, and if within
thirty (30) days after delivery or deemed delivery to you of the Company’s
demand you have not delivered a stock power or other instrument of transfer
appropriately executed in blank, together with any certificates which you may
hold representing such Restricted Shares to the Secretary of the Company at the
Executive Offices of The Procter & Gamble Company, P. O. Box 599, Cincinnati,
Ohio 45201, the Company may thereupon cause to be mailed to you, in the manner
and at the address specified in paragraph 8(b) following, its check payable to
your order in the amount of the purchase price for such shares provided for in
this Statement and direct the Transfer Agent and Registrar of the Company’s
Common Stock to make appropriate entries upon their records showing the
cancellation of such certificates and return the shares represented thereby to
the Company.

 

2. Shareholder Rights —

Effective upon the date of award of these Restricted Shares you shall for all
purposes be a holder of record of these Restricted Shares and shall thereafter
have all rights of a common shareholder with respect to such shares (including
the right to vote such shares at any meeting of common shareholders of The
Procter & Gamble Company and the right to receive all dividends paid with
respect to such shares), subject only to the conditions and restrictions imposed
by this Statement. Until such conditions and restrictions have lapsed with
respect to any restricted Shares, any certificate for such shares will bear a
legend to the effect that they were issued or transferred subject to, and may be
sold or otherwise disposed of only in accordance with, the terms of this
Statement.

 

3. Adjustments in Case of Stock Dividends, Stock Splits, etc. —

In the event that, as the result of a stock dividend, stock split,
recapitalization, merger, consolidation, reorganization, or other event, you
shall, as the owner of Restricted Shares, be entitled to new, additional or
different shares or securities: (a) such new, additional or different shares or
securities shall for all purposes be deemed “Restricted Shares,” (b) all of the
terms of this Statement shall be applicable thereto as modified by this
paragraph 3, (c) the purchase price of ten cents ($.10) per share and all of the
computations provided for in this Statement shall, if and to the extent
required, be appropriately adjusted, and (d) any certificates or other
instruments evidencing such new, additional or different shares or securities
shall bear the legend referred to in paragraph 2; provided, however, any
fractional shares and any pre-emptive or other rights or warrants to purchase
securities issued to you as a holder of Restricted Shares in connection with a
public offering will be issued to you free and clear of all conditions and
restrictions imposed by this Statement.

 

4. Lapse of Conditions and Restrictions —

(a) The conditions and restrictions set forth in paragraph 1 above shall lapse
as follows:

(i) The conditions and restrictions on the Restricted Shares shall lapse on the
dates set forth in the accompanying letter.

(ii) In the event your employment with Procter & Gamble terminates as a result
of your death or permanent disability, the conditions and restrictions on these
Restricted Shares shall lapse in their entirety.

(b) The Committee may accelerate the lapse of conditions and restrictions on all
or any part of the Restricted Shares in the case of hardship which in the sole
judgment of the Committee justifies such action.

(c) When the conditions and restrictions lapse with respect to Restricted Shares
pursuant to this paragraph 4, the Company will deliver to you, or your legal
representative in case of death, promptly after surrender of any certificate(s)
for such Restricted Shares to the Treasurer of The Procter & Gamble Company,
Cincinnati, Ohio 45201, one or more certificates for a like number of shares,
free of any legend.



--------------------------------------------------------------------------------

5. Company Right to Terminate Employment and Other Remedies —

Nothing provided herein shall be construed to affect in any way the right or
power of the Company to terminate your employment at any time for any reason
with or without cause, nor to preclude the Company from taking any action or
enforcing any remedy available to it with respect to any action or conduct on
your part.

 

6. Definitions —

(a) The term “Company” as used in this Statement shall mean the corporation
which awarded the Restricted Shares to you.

(b) The term “Procter & Gamble” as used in this Statement shall include The
Procter & Gamble Company and all corporations, more than 50% of whose capital
stock entitled to vote for the election of directors is owned or controlled,
directly or indirectly, by The Procter & Gamble Company or by any corporation so
controlled by The Procter & Gamble Company, if and as long as such corporations
are so controlled.

 

7. Additional Documents —

a It is the intention of the Company that this grant of Restricted Shares shall
meet the requirements of, and result in the application of, the rules prescribed
by Section 83 of the Internal Revenue Code of 1986, as in effect at the date
hereof, and applicable Regulations thereunder. Accordingly, each and every
provision shall be construed and interpreted in such manner as to conform with
such intention and the Company reserves the right to execute and to require you
to execute any further agreements or other instruments which may be effective as
of the date of award of these Restricted Shares, including, but without
limitation, an instrument modifying or correcting any provision hereof, or of
the letter advising you of the award or any action taken hereunder or
contemporaneously herewith, and to take any other action, which may be effective
as of the date of award of these Restricted Shares, that, in the opinion of
counsel for the Company, may be necessary or desirable to carry out such
intention.

(b) If you fail, refuse or neglect to execute and deliver any instrument or
document or to take any action requested by the Company or Committee to be
executed or taken by you pursuant to the provisions of paragraph 7(a) above for
a period of thirty (30) days after the date of such request, the Committee may
require you, within ten (10) days after delivery to you of a written demand by
the Company, to sell to the Company all of the Restricted Shares then registered
in your name with respect to which the conditions and restrictions set forth in
this Statement are still in effect at a price of ten cents ($.10) per share,
which price is subject to adjustment as herein provided.

 

8. Notices —

(a) Any notice to the Company under or pursuant to the conditions and
restrictions of this Statement shall be deemed to have been delivered to the
Company when delivered in person to the Secretary of the Company or when
deposited in the mails, by certified or registered mail, addressed to the
Secretary of the Company at the Executive Offices of The Procter & Gamble
Company, P.O. Box 599, Cincinnati, Ohio 45201, or such other address as the
Company may from time to time designate in writing by notice to you given
pursuant to paragraph 8(b) hereof.

(b) Any notice or demand to you under or pursuant to any provisions of this
Statement shall be deemed to have been delivered to you when delivered to you in
person or when deposited in the mails, by certified or registered mail,
addressed to you at the address on record in the Shareholder Services Department
or such other address as you may from time to time designate in writing by
notice to the Company given pursuant to paragraph 8(a) above.

 

9. The Procter & Gamble 2009 Stock and Incentive Compensation Plan —

The Restricted Shares have been awarded to you pursuant to The Procter & Gamble
2009 Stock and Incentive Compensation Plan adopted and approved by the
shareholders of The Procter & Gamble Company on October 13, 2009, and such
shares and your ownership thereof shall be in all respects subject to the terms
of such Plan, the terms and provisions of which are incorporated herein by
reference as applicable.



--------------------------------------------------------------------------------

10. Successors and Assigns —

The provisions of this Statement shall be binding upon and inure to the benefit
of

(a) the Company, its successors and assigns, and

(b) you and, to the extent applicable, your legal representative.

 

11. Governing Law —

The validity, interpretation, performance and enforcement of the conditions and
restrictions contained in this Statement and your rights in, to and under the
Restricted Shares shall for all purposes be governed by the laws of the State of
Ohio.

 

12. Additional Information Concerning Common Stock —

The following information which appears on certificates representing shares of
the Common Stock of the Company is provided pursuant to Section 1701.24(F) of
the Ohio Revised Code as pertinent to Restricted Shares awarded or held without
issuance of certificates:

(a) The Procter & Gamble Company is organized under the laws of the State of
Ohio.

(b) The Restricted Shares are fully paid and non-assessable shares of the Common
Stock without par value of the Company.

(c) The name of the person to whom the shares are issued and the number of
shares so issued and made subject to this Statement of Conditions and
Restrictions are set forth in the accompanying letter.

(d) A copy of the express terms of such shares and of all other classes and
series of shares authorized will be mailed to any shareholder without charge
within five (5) days after receipt from such shareholder of a written request
therefor addressed to the Secretary of The Procter & Gamble Company, P.O. Box
599, Cincinnati, Ohio 45201.



--------------------------------------------------------------------------------

FORM RRS

10/13/09

PROCTER & GAMBLE

STATEMENT OF CONDITIONS AND RESTRICTIONS

THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN

The shares of Common Stock of The Procter & Gamble Company (the “Restricted
Shares”) awarded to you as stated in the accompanying letter have been
transferred to you on the express condition that these Restricted Shares, and
your ownership thereof, are subject to the following conditions and
restrictions:

 

1. Restrictions and Conditions on Shares —

(a) Neither these Restricted Shares nor any of your interest therein may be
sold, exchanged, transferred, pledged, hypothecated, given or otherwise disposed
of by you at any time except as specifically permitted or otherwise required by
the terms of this Statement.

(b) In the event that your employment with Procter & Gamble terminates, except
as the result of your death or disability or your retirement under circumstances
permitted by the terms of a Procter & Gamble retirement plan in which you are
then a participant, you will be deemed to have received on the date of the
termination of your employment a written demand by the Company to sell to the
Company within ten (10) days these Restricted Shares at a price of ten cents
($.10) per share, which price is subject to adjustment as hereinafter provided.
For the purpose of this subparagraph, your employment with Procter & Gamble
shall not be deemed to terminate by reason of your being on leave of absence for
any purpose approved in writing by the Company.

(c) In the event that you shall at any time attempt to sell, exchange, transfer,
pledge, hypothecate, give or otherwise dispose of any of the Restricted Shares,
or any interest therein, in violation of the terms and conditions of this
Statement, you will be required, within ten (10) days after delivery to you of a
written demand by the Company made within ninety (90) days after the occurrence
of such event, to sell to the Company all Restricted Shares then registered in
your name with respect to which the conditions and restrictions set forth in
this Statement are still in effect at a price of ten cents ($.10) per share,
which price is subject to adjustment as hereinafter provided.

(d)(i) The determination as to whether an event has occurred requiring a sale of
Restricted Shares to the Company in accordance with any provision of this
paragraph 1, paragraph 7 following or any other provision of this Statement
shall be made by the Compensation and Leadership Development Committee (the
“Committee”) in its sole discretion, and all determinations of the Committee
with respect thereto shall in all respects be conclusive upon you and any
persons claiming under or through you.

(ii) If you shall at any time be required to sell any or all of these Restricted
Shares to the Company pursuant to any provisions of this paragraph 1, paragraph
7 following or any other provision in this Statement, you shall, effective on
the date of the delivery of the Company’s demand to you, cease to have any
rights as a shareholder with respect to the Restricted Shares so required to be
sold, or any interest therein; and, without limitation, you shall cease to be
entitled to receive any future dividends upon such Restricted Shares with record
dates occurring after the date of delivery of such demand; and in the event that
for any reason you shall receive any such dividends upon such Restricted Shares
you will be required to repay the Company an amount equal to such dividends.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

(iii) If you shall at any time be required to sell any or all of these
Restricted Shares to the Company pursuant to the provisions of this paragraph 1,
paragraph 7 following or any other provision in this Statement, and if within
thirty (30) days after delivery to you of the Company’s demand you have not
delivered a stock power or other instrument of transfer appropriately executed
in blank, together with any certificates which you may hold representing such
Restricted Shares to the Secretary of the Company at the Executive Offices of
The Procter & Gamble Company, P. O. Box 599, Cincinnati, Ohio 45201, the Company
may thereupon cause to be mailed to you, in the manner and at the address
specified in paragraph 8(b) following, its check payable to your order in the
amount of the purchase price for such shares provided for in this Statement and
direct the Transfer Agent and Registrar of the Company’s Common Stock to make
appropriate entries upon their records showing the cancellation of such
certificates and return the shares represented thereby to the Company.

 

2. Shareholder Rights —

Effective upon the date of award of these Restricted Shares you shall for all
purposes be a holder of record of these Restricted Shares and shall thereafter
have all rights of a common shareholder with respect to such shares (including
the right to vote such shares at any meeting of common shareholders of The
Procter & Gamble Company and the right to receive all dividends paid with
respect to such shares), subject only to the conditions and restrictions imposed
by this Statement. Until such conditions and restrictions have lapsed with
respect to any restricted Shares, any certificate for such shares will bear a
legend to the effect that they were issued or transferred subject to, and may be
sold or otherwise disposed of only in accordance with, the terms of this
Statement.

 

3. Adjustments in Case of Stock Dividends, Stock Splits, etc. —

In the event that, as the result of a stock dividend, stock split,
recapitalization, merger, consolidation, reorganization, or other event, you
shall, as the owner of Restricted Shares, be entitled to new, additional or
different shares or securities: (a) such new, additional or different shares or
securities shall for all purposes be deemed “Restricted Shares,” (b) all of the
terms of this Statement shall be applicable thereto as modified by this
paragraph 3, (c) the purchase price of ten cents ($.10) per share and all of the
computations provided for in this Statement shall, if and to the extent
required, be appropriately adjusted, and (d) any certificates or other
instruments evidencing such new, additional or different shares or securities
shall bear the legend referred to in paragraph 2; provided, however, any
fractional shares and any pre-emptive or other rights or warrants to purchase
securities issued to you as a holder of Restricted Shares in connection with a
public offering will be issued to you free and clear of all conditions and
restrictions imposed by this Statement.

 

4. Lapse of Conditions and Restrictions —

(a) The conditions and restrictions set forth in paragraph 1 above shall lapse
in their entirety on the earliest of

(i) the date your employment with Procter & Gamble terminates as the result of
your death or disability or your retirement under circumstances permitted by the
terms of a Procter & Gamble retirement plan in which you are then a participant,
provided, however, that the Treasurer of The Procter & Gamble Company may agree
to extend the restrictions to a date after retirement to provide for expiration
(a) on a date not later than December 15 of the year of retirement; (b) on
January 15 of the year following retirement; or (c) in five or ten annual
installments beginning on January 15 of the year following retirement, with any
such extension to be agreed to only upon your written request made prior to
January 1 of the year of your retirement and your agreement not to engage in
competitive employment (as defined in Article F(1) of The Procter & Gamble 2009
Stock and Incentive Compensation Plan following retirement until expiration of
the restrictions without first obtaining written permission from the Company; or

(ii) the conditions are met causing the restrictions to lapse as a result of a
“change in control” (as defined in the Plan) of Procter & Gamble; or

(iii) the date the Committee, in its sole discretion, accepts in writing your
written request to accelerate the lapse of conditions and restrictions due to
Company approval in writing of your planned retirement under circumstances
permitted by the terms of a Procter & Gamble retirement plan in which you are
then a participant. In no case will the Committee accept your request to
accelerate the lapse of conditions and restrictions prior to October 1 of the
calendar year preceding the calendar year of your approved retirement.

(b) The Committee may accelerate the lapse of conditions and restrictions on all
or any part of the Restricted Shares in the case of hardship which in the sole
judgment of the Committee justifies such action.



--------------------------------------------------------------------------------

(c) When the conditions and restrictions lapse with respect to Restricted Shares
pursuant to this paragraph 4, the Company will deliver to you, or your legal
representative in case of death, promptly after surrender of any certificate(s)
for such Restricted Shares to the Treasurer of The Procter & Gamble Company,
Cincinnati, Ohio 45201, one or more certificates for a like number of shares,
free of any legend.

 

5. Company Right to Terminate Employment and Other Remedies —

Nothing provided herein shall be construed to affect in any way the right or
power of the Company to terminate your employment at any time for any reason
with or without cause, nor to preclude the Company from taking any action or
enforcing any remedy available to it with respect to any action or conduct on
your part.

 

6. Definitions —

(a) The term “Company” as used in this Statement shall mean the corporation
which awarded the Restricted Shares to you.

(b) The term “Procter & Gamble” as used in this Statement shall include The
Procter & Gamble Company and all corporations, more than 50% of whose capital
stock entitled to vote for the election of directors is owned or controlled,
directly or indirectly, by The Procter & Gamble Company or by any corporation so
controlled by The Procter & Gamble Company, if and as long as such corporations
are so controlled.

 

7. Additional Documents —

(a) It is the intention of the Company that this transaction shall meet the
requirements of, and result in the application of, the rules prescribed by
Section 83 of the Internal Revenue Code of 1986, as in effect at the date
hereof, and applicable Regulations thereunder. Accordingly, each and every
provision shall be construed and interpreted in such manner as to conform with
such intention and the Company reserves the right to execute and to require you
to execute any further agreements or other instruments which may be effective as
of the date of award of these Restricted Shares, including, but without
limitation, an instrument modifying or correcting any provision hereof, or of
the letter advising you of the award or any action taken hereunder or
contemporaneously herewith, and to take any other action, which may be effective
as of the date of award of these Restricted Shares, that, in the opinion of
counsel for the Company, may be necessary or desirable to carry out such
intention.

(b) If you fail, refuse or neglect to execute and deliver any instrument or
document or to take any action requested by the Company or Committee to be
executed or taken by you pursuant to the provisions of paragraph 7(a) above for
a period of thirty (30) days after the date of such request, the Committee may
require you, within ten (10) days after delivery to you of a written demand by
the Company, to sell to the Company all of the Restricted Shares then registered
in your name with respect to which the conditions and restrictions set forth in
this Statement are still in effect at a price of ten cents ($.10) per share,
which price is subject to adjustment as herein provided.

 

8. Notices —

(a) Any notice to the Company under or pursuant to the conditions and
restrictions of this Statement shall be deemed to have been delivered to the
Company when delivered in person to the Secretary of the Company or when
deposited in the mails, by certified or registered mail, addressed to the
Secretary of the Company at the Executive Offices of The Procter & Gamble
Company, P.O. Box 599, Cincinnati, Ohio 45201, or such other address as the
Company may from time to time designate in writing by notice to you given
pursuant to paragraph 8(b) hereof.

(b) Any notice or demand to you under or pursuant to any provisions of this
Statement shall be deemed to have been delivered to you when delivered to you in
person or when deposited in the mails, by certified or registered mail,
addressed to you at the address on record in the Shareholder Services Department
or such other address as you may from time to time designate in writing by
notice to the Company given pursuant to paragraph 8(a) above.

 

9. The Procter & Gamble 2009 Stock and Incentive Compensation Plan —

The Restricted Shares have been awarded to you pursuant to The Procter & Gamble
2009 Stock and Incentive Compensation Plan adopted and approved by the
shareholders of The Procter & Gamble Company on October 13, 2009, and such
shares and your ownership thereof shall be in all respects subject to the terms
of such Plan, the terms and provisions of which are incorporated herein by
reference as applicable.



--------------------------------------------------------------------------------

10. Successors and Assigns —

The provisions of this Statement shall be binding upon and inure to the benefit
of

(a) the Company, its successors and assigns, and

(b) you and, to the extent applicable, your legal representative.

 

11. Governing Law —

The validity, interpretation, performance and enforcement of the conditions and
restrictions contained in this Statement and your rights in, to and under the
Restricted Shares shall for all purposes be governed by the laws of the State of
Ohio.

 

12. Additional Information Concerning Common Stock —

The following information which appears on certificates representing shares of
the Common Stock of the Company is provided pursuant to Section 1701.24(F) of
the Ohio Revised Code as pertinent to Restricted Shares awarded or held without
issuance of certificates:

(a) The Procter & Gamble Company is organized under the laws of the State of
Ohio.

(b) The Restricted Shares are fully paid and non-assessable shares of the Common
Stock without par value of the Company.

(c) The name of the person to whom the shares are issued and the number of
shares so issued and made subject to this Statement of Conditions and
Restrictions are set forth in the accompanying letter.

(d) A copy of the express terms of such shares and of all other classes and
series of shares authorized will be mailed to any shareholder without charge
within five (5) days after receipt from such shareholder of a written request
therefor addressed to the Secretary of The Procter & Gamble Company, P.O. Box
599, Cincinnati, Ohio 45201.